


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
FIVE YEAR
REVOLVING CREDIT AGREEMENT


Dated as of August 3, 2006,
 
among
 
SOUTH JERSEY GAS COMPANY
as Borrower


and
 
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO


and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
and
 
CITIZENS BANK OF PENNSYLVANIA,
JPMORGAN CHASE BANK, N.A., and
PNC BANK, NATIONAL ASSOCIATION,
As Co-Syndication Agents
 


Arranged by:
 
WACHOVIA CAPITAL MARKETS, LLC,
Sole Lead Arranger and Sole Book Manager
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



 
 
TABLE OF CONTENTS
   
Page
     
ARTICLE I DEFINITIONS
    1
SECTION 1.01
Certain Defined Terms.
    1
SECTION 1.02
Computation of Time Periods.
  16
SECTION 1.03
Accounting Terms.
  16
SECTION 1.04
Internal References.
  16
     
ARTICLE II LOANS
  18
SECTION 2.01
Revolving Loans.
  18
SECTION 2.02
Swingline Loans.
  18
SECTION 2.03
Procedure for Advances of Loans.
  20
SECTION 2.04
Competitive Bid Loans.
  22
SECTION 2.05
Fees.
  25
SECTION 2.06
Reduction of Commitments.
  25
SECTION 2.07
Prepayment of Loans.
  26
SECTION 2.08
Increase in Commitment.
  27
SECTION 2.09
Evidence of Debt; Notes.
  28
SECTION 2.10
Interest Rates.
  29
SECTION 2.11
Additional Interest on LIBOR Rate Loans.
  31
SECTION 2.12
Interest Rate Determination.
  31
SECTION 2.13
Voluntary Conversion of Loans.
  32
SECTION 2.14
Increased Costs.
  32
SECTION 2.15
Illegality.
  33
SECTION 2.16
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent.
  33
SECTION 2.17
Net of Taxes, Etc.
  34
     
ARTICLE III LETTER OF CREDIT FACILITY
  38
SECTION 3.01
L/C Commitment.
  38
SECTION 3.02
Procedure for Issuance of Letters of Credit.
  38
SECTION 3.03
Commissions and Other Charges.
  39
SECTION 3.04
L/C Participations.
  39
SECTION 3.05
Reimbursement Obligation of the Borrower.
  40
SECTION 3.06
Obligations Absolute.
  41
     
ARTICLE IV CONDITONS PRECEDENT
  42
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement.
  42
SECTION 4.02
Additional Conditions Precedent.
  44
SECTION 4.03
Reliance on Certificates.
  45
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
  46
SECTION 5.01
Representations and Warranties of the Borrower.
  46

 
 
i

--------------------------------------------------------------------------------


 
 
   
ARTICLE VI COVENANTS OF THE COMPANY
  50
SECTION 6.01
Affirmative Covenants.
  50
SECTION 6.02
Negative Covenants.
  52
SECTION 6.03
Reporting Requirements.
  53
SECTION 6.04
Financial Covenants.
  55
     
ARTICLE VII EVENTS OF DEFAULT
  56
SECTION 7.01
Events of Default
  56
SECTION 7.02
Upon an Event of Default.
  58
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc.
  58
     
ARTICLE VIII THE ADMINISTRATIVE AGENT
  60
SECTION 8.01
Appointment
  60
SECTION 8.02
Delegation of Duties.
  60
SECTION 8.03
Exculpatory Provisions.
  60
SECTION 8.04
Reliance by Administrative Agent
  61
SECTION 8.05
Notice of Default.
  61
SECTION 8.06
Non-Reliance on Administrative Agent and Other Lenders.
  61
SECTION 8.07
Indemnification.
  62
SECTION 8.08
Administrative Agent in Its Individual Capacity.
  62
SECTION 8.09
Successor Administrative Agent.
  62
SECTION 8.10
Issuing Lender.
  63
SECTION 8.11
Notices; Actions Under Loan Documents.
  63
     
ARTICLE IX MISCELLANEOUS
  64
SECTION 9.01
Amendments, Etc.
  64
SECTION 9.02
Notices, Etc.
  64
SECTION 9.03
No Waiver; Remedies.
  65
SECTION 9.04
Set-off.
  65
SECTION 9.05
Indemnification.
  66
SECTION 9.06
Liability of the Lenders.
  67
SECTION 9.07
Costs, Expenses and Taxes.
  67
SECTION 9.08
Binding Effect
  68
SECTION 9.09
Assignments and Participation.
  68
SECTION 9.10
Severability.
  72
SECTION 9.11
Governing Law.
  72
SECTION 9.12
Headings.
  72
SECTION 9.13
Submission To Jurisdiction; Waivers.
  72
SECTION 9.14
Acknowledgments.
  72
SECTION 9.15
Waivers of Jury Trial.
  73
SECTION 9.16
Confidentiality.
  73
SECTION 9.17
Execution in Counterparts.
  74



 
ii

--------------------------------------------------------------------------------



 
 
EXHIBITS
   
Exhibit A-1
Form of Revolving Loan Note
Exhibit A-2
Form of Swingline Note
Exhibit A-3
Form of Competitive Bid Note
Exhibit B-1
Form of Competitive Bid Request
Exhibit B-2
Form of Competitive Bid
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of Notice of Swingline Borrowing
Exhibit E
Form of Notice of Account Designation
Exhibit F
Form of Notice of Conversion
Exhibit G
Form of Opinion of Counsel to the Borrower
Exhibit H
Form of Assignment and Acceptance
Exhibit I
Form of Compliance Certificate
Exhibit J
Form of Extension Letter
   
SCHEDULES
   
Schedule I
Lenders, Applicable Lending Offices, Commitments and Initial Commitment
Percentages
Schedule II
Ownership
Schedule III
Existing Letters of Credit
Schedule IV
First Mortgage Notes




iii

--------------------------------------------------------------------------------


 
FIVE YEAR
REVOLVING CREDIT AGREEMENT


This FIVE YEAR REVOLVING CREDIT AGREEMENT (as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time, this “Agreement”) dated as of August 3, 2006, is among SOUTH JERSEY GAS
COMPANY, a New Jersey corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties to this Agreement (each a
“Lender” and collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America (“Wachovia”), as administrative agent for
the Lenders hereunder (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower has requested that the Lenders make revolving credit loans
to the Borrower and issue or participate in letters of credit for the account of
the Borrower, for the refinance of existing Indebtedness and for working capital
and general corporate purposes of the Borrower and its Subsidiaries, in an
aggregate principal amount of up to $100,000,000 at any one time outstanding,
which may be increased to $150,000,000 pursuant to the terms of this Agreement;
and
 
WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01     Certain Defined Terms.    As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Additional Commitment Lender” has meaning assigned to that term in Section
2.18(d)(iii).
 
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
 
“AML and Anti-Terrorist Acts” has the meaning assigned to that term in Section
6.01(k).
 

1

--------------------------------------------------------------------------------



“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.
 
“Agreement” means this Five Year Revolving Credit Agreement, as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.
 
“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).
 
“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Acceptance pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
 
“Applicable Margin” means, for Loans made to, and Utilization Fees and Letter of
Credit Commissions payable by, the Borrower on any date, the rate per annum as
set forth below, determined by reference to the Senior Debt Ratings:
 
Level
 
Debt Rating
 
Facility Fee
 
 
Applicable
Base Rate Margin
 
 
Applicable LIBOR
Margin
 
Utilization Fee
 
I
 
Greater than or equal to
A-/A3
0.080%
 
0.000%
 
0.220%
 
0.050%
 
II
 
BBB+/Baa1
 
0.090%
 
0.000%
 
0.260%
 
0.050%
 
III
 
BBB/Baa2
 
0.100%
 
0.000%
 
0.350%
 
0.050%
 
IV
 
BBB-/Baa3
 
0.125%
 
0.000%
 
0.500%
 
0.050%
 
V
 
Less than BBB-/Baa3 or no rating
 
0.175%
 
0.000%
 
0.575%
 
0.050%
 



 
Any change in the Applicable Margin will be effective as of the date on which
the applicable Selected Rating Agency, as the case may be, announces the
applicable change in the Senior Debt Ratings. The Borrower shall notify the
Administrative Agent in writing promptly after becoming aware of any change in
the Senior Debt Ratings.
 

2

--------------------------------------------------------------------------------



For purposes of the foregoing, (i) if the Senior Debt Ratings established or
deemed to have been established by the Selected Rating Agencies shall fall
within different “Levels” and the ratings differential is one level, the higher
rating will apply; (ii) if the Senior Debt Ratings established or deemed to have
been established by the Selected Rating Agencies shall fall within different
“Levels” and the ratings differential is two levels or more, the level one below
the higher of the two ratings will apply; (iii) if only one of the Selected
Rating Agencies maintains Senior Debt Ratings, then, notwithstanding anything
herein to the contrary, the rating of such single rating agency will apply until
such time as the second Selected Rating Agency maintains Senior Debt Ratings;
and (iv) if the rating system of Moody’s, S&P or Fitch shall change, or if
Moody’s, S&P or Fitch shall cease to be in the business of rating corporate debt
obligations, the Borrower, the Administrative Agent and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from Moody’s, S&P or Fitch, and, pending
the effectiveness of any such amendment, the Senior Debt Ratings shall be
determined by reference to the Senior Debt Ratings most recently in effect prior
to such change or cessation.
 
“Applicable Rate” means:
 
(a) in the case of each Base Rate Loan, a rate per annum equal at all times to
the sum of the Base Rate plus the Applicable Base Rate Margin in effect from
time to time;
 
(b) in the case of each LIBOR Rate Loan comprising part of the same Loan, a rate
per annum during each Interest Period equal at all times to the sum of the LIBOR
Base Rate for such Interest Period plus the Applicable LIBOR Margin in effect
from time to time during such Interest Period;
 
(c) in the case of each Swingline Loan, a rate per annum equal for each day that
any such Swingline Loan is outstanding to either (i) the daily LIBOR rate (as
determined by the Administrative Agent) for each such day plus the Applicable
LIBOR Margin or (ii) the Prime Rate, as selected by the Borrower in accordance
with Section 2.03(a)(ii) hereof; and
 
(d) in the case of each Competitive Bid Loan, a rate per annum as determined in
accordance with Section 2.04.
 
“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 9.09 in the form attached hereto as Exhibit H.
 
“Bankruptcy Code” means Title 11 of the United States Code, as now constituted
or hereafter amended.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the higher of 

3

--------------------------------------------------------------------------------



(i) the rate of interest announced publicly by Administrative Agent in
Charlotte, North Carolina, from time to time, as Administrative Agent’s Prime
Rate; and (ii) 1/2 of one percent per annum above the Federal Funds Rate in
effect from time to time.
 
“Base Rate Loan” has the meaning assigned to that term in Section 2.10(a) and
shall include Revolving Loans bearing interest at the Base Rate.
 
“Benefited Lender” has the meaning assigned to that term in Section 9.04(b).
 
“Borrower” has the meaning assigned to that term in the preamble hereto.
 
“Business Day” means a day of the year on which (i) banks are not required or
authorized to close in Charlotte, North Carolina, (ii) the New York Stock
Exchange is not closed, and (iii) with respect to any borrowing, payment or rate
selection of a LIBOR Rate Loan, banks are not required or authorized to close in
Charlotte, North Carolina and on which dealings in Dollars are carried out in
the London interbank market.
 
“Capital Lease” means any lease which is required to be capitalized on a balance
sheet of the lessee in accordance with GAAP, consistently applied.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
 
“Change in Control” means (a) the Parent shall cease at any time to own at least
100% of the Capital Stock having voting rights of the Borrower, or (b) the
occurrence of either of the following: (i) any entity, person (within the
meaning of Section 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) which theretofore was beneficial owner (as defined in Rule
13d-3 under the Exchange Act) of less than 20% of the Parent’s then outstanding
common stock either (x) acquires shares of common stock of the Parent in a
transaction or series of transactions that results in such entity, person or
group directly or indirectly owning beneficially 20% or more of the outstanding
common stock of the Parent, or (y) acquires, by proxy or otherwise, the right to
vote for the election of directors, for any merger, combination or consolidation
of the Parent or any of its direct or indirect Subsidiaries, or, for any other
matter or question, more than 20% of the then outstanding voting securities of
the Parent; or (ii) 20% or more of the directors of the board of directors of
the Parent fail to consist of Continuing Directors.
 
“Closing Date” means August 3, 2006.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
 
“Commitment” means (i) with respect to the Lenders, the aggregate amount of the
Commitments of the Lenders as set forth on Schedule I, and (ii) with respect to
a Lender, the amount of the Commitment of such Lender as set forth on Schedule
I, as such amounts may be otherwise reduced in accordance with Section 2.06 or
increased pursuant to Section 2.08 or otherwise modified in accordance with
Section 9.09. “Commitments” means the total of the Lenders’ Commitments.
 

4

--------------------------------------------------------------------------------



 
“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time. The initial Commitment Percentage of each Lender is set out on Schedule I.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Bid Loan to
the Borrower pursuant to the terms of Section 2.04 hereof.
 
“Competitive Bid Loan” means a loan made by a Lender to the Borrower in its
discretion pursuant to the provisions of Section 2.04 hereof.
 
“Competitive Bid Loan Notes” means the promissory notes of the Borrower in favor
of each Lender evidencing the Competitive Bid Loans made to the Borrower and
substantially in the form of Exhibit A-3, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.
 
“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender to the
Borrower in accordance with the provisions of Section 2.04 hereof, the rate of
interest offered by the Lender making the Competitive Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in the form of Exhibit B-1.
 
“Competitive Bid Request Fee” means $3,500 for each Competitive Bid Request made
by the Borrower, payable to the Administrative Agent for its account.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit I.
 
“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).
 
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
 
“Consolidated Total Capitalization” means the sum of (i) Indebtedness of the
Borrower and its Consolidated Subsidiaries, plus (ii) the sum of the Capital
Stock (excluding treasury stock and capital stock subscribed for and unissued)
and surplus (including earned surplus, capital surplus, translation adjustment
and the balance of the current profit and loss account not transferred to
surplus) accounts of the Borrower and its Consolidated Subsidiaries appearing on
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
in each case prepared as of the date of determination in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(f), after eliminating all intercompany transactions
and all amounts properly attributable to minority interests, if any, in the
stock and surplus of Subsidiaries.

5

--------------------------------------------------------------------------------


 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.
 
“Current Stated Termination Date” has the meaning assigned to that term in
Section 2.18(c).
 
“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.
 
“Default Rate” means a per annum rate equal to 2% greater than the Base Rate.
 
“Disclosure Documents” means the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2005, its Quarterly Report on Form 10-Q for the quarter
ended March 31, 2006, and any Current Report on Form 8-K delivered to the
Lenders at least three (3) Business Days prior to the date of this Agreement.
 
“Dollar” or “$” means dollars in lawful currency of the United States of
America.
 
“Election Date” shall have the meaning set forth in Section 2.18(b).
 
“Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized or licensed under the laws of
the United States or any state thereof, having combined capital and surplus in
excess of $500,000,000, (b) a commercial bank organized under the laws of any
other country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) a Lender hereunder (whether as an original party
to this Agreement or as the assignee of another Lender), (e) an Affiliate or
Subsidiary of a Lender (whether as an original party to this Agreement or as the
assignee of another Lender) hereunder that does not otherwise qualify as an
Eligible Assignee provided such Lender continues to be obligated under this
Agreement, (f) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Administrative Agent and, if no Default or Event of
Default exists and is continuing, by the Borrower.
 

6

--------------------------------------------------------------------------------


 
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any Person which for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code, and the regulations
promulgated and rulings issued thereunder.
 
“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 404l(e) of ERISA); (iii) the cessation of operations at a
facility in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an ERISA Affiliate from a Multiemployer Plan
during a plan year for which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (v) the failure by the Borrower or any ERISA
Affiliate to make a payment to a Plan required under Section 302 of ERISA, which
results in a lien pursuant to Section 302(f) of ERISA; (vi) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; or (vii) the institution by the PBGC of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition which might reasonably constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
a Plan by the PBGC.
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Event of Default” has the meaning assigned to that term in Section 7.01.
 
“Existing Letters of Credit” shall mean those letters of credit issued by the
Issuing Lender under the Existing Wachovia Credit Facility, which shall remain
in existence and be deemed to have been issued under this Agreement pursuant to
the terms of Section 3.01(a), as described on Schedule III attached hereto.
 
“Existing Wachovia Credit Facility” means that certain Three Year Revolving
Credit Agreement, dated as of August 21, 2003, among the Borrower, the Lenders
referred to therein and Wachovia Bank, National Association, as administrative
agent, evidencing a revolving credit facility in an aggregate principal amount
of $100,000,000.
 

7

--------------------------------------------------------------------------------



 
“Extension” has the meaning assigned to that term in Section 2.18(a).
 
“Extension Condition” has the meaning assigned to that term in Section 2.18(a).
 
“Extension Letter” has the meaning assigned to that term in Section 2.18(a).
 
“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) such Lender’s Commitment Percentage multiplied by the aggregate
principal amount of all Revolving Loans then outstanding, (b) such Lender’s
Commitment Percentage multiplied by the aggregate principal amount of all
Competitive Bid Loans then outstanding, (c) such Lender’s Commitment Percentage
multiplied by the L/C Obligations then outstanding, and (d) such Lender’s
Commitment Percentage multiplied by the aggregate principal amount of all
Swingline Loans then outstanding.
 
“Facility Fee” has the meaning assigned to that term in Section 2.05(a).
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Lender of New York, or, if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.
 
“First Mortgage Notes” means those First Mortgage Notes identified on Schedule
IV attached hereto, and subsequent promissory notes or other evidences of
indebtedness of the Borrower in each case secured by first mortgages on real
property owned by the Borrower or its Subsidiaries.
 
“Fitch” means Fitch Ratings, Inc.
 
“Fronting Fee” has the meaning assigned to that term in Section 3.03(b).
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Consolidated Subsidiaries throughout the period indicated
and consistent with the prior financial practice of the Borrower and its
Consolidated Subsidiaries.
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of this Agreement or any other Loan Document or
have a material adverse effect on the transactions contemplated by this
Agreement or any other Loan Document.
 

8

--------------------------------------------------------------------------------



 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Hazardous Materials” means any petrochemical or petroleum products, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous wastes, hazardous or toxic substances, or related or similar
materials, asbestos or any material containing asbestos, or any other substance
or material as so defined and regulated by any Federal, state or local
environmental law, ordinance, rule, or regulation including, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), and the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et
seq.), and the regulations adopted and publications promulgated pursuant
thereto.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
 
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (i) indebtedness for borrowed money, (ii) obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations to pay the
deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (v) obligations as lessee under operating leases
which have been recorded as off-balance sheet liabilities, (vi) obligations
under Hedging Obligations, (vii) reimbursement obligations (contingent or
otherwise) in respect of outstanding letters of credit, (viii) indebtedness of
the type referred to in clauses (i) through (vi) above secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) any lien or encumbrance on, or security interest in, property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, and (ix) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above. Notwithstanding anything to the contrary set forth above,
Capital Stock, including Capital Stock having a preferred interest, shall not
constitute Indebtedness for purposes of this Agreement.
 
“Information” has the meaning assigned to that term in Section 9.16(b).
 

9

--------------------------------------------------------------------------------



 
“Interest Period” has the meaning assigned to that term in Section 2.10(b).
 
“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.
 
“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.
 
“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns, and, with
respect to Swingline Loans, the Swingline Lender.
 
“Letters of Credit” has the meaning assigned to that term in Section 3.01(a).
 
“LIBOR Lending Office” means, with respect to any Lender, the office of such
Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Applicable Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
 
“LIBOR Base Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Rate Loan or Competitive Bid Loan, the rate (rounded
upwards, if necessary, to the next higher 1/100th of 1%) appearing on Page 3750
of the Dow Jones Markets Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBOR Base
Rate” with respect to such LIBOR Rate Loan or Competitive Bid Loan for such
Interest Period shall be the rate per annum equal to the rate at which the
principal London office of the Administrative Agent offers to place Dollar
deposits at or about 11:00 a.m., London time, two Business Days prior to the
beginning of such Interest Period with first-class banks in the London interbank
market for delivery on the first day of such Interest Period for the number of
days comprised therein and in an amount comparable to the amount of its LIBOR
Rate Loan or Competitive Bid Loan to be outstanding during such Interest Period.
 

10

--------------------------------------------------------------------------------



 
“LIBOR Rate” means, with respect to a LIBOR Rate Loan for the relevant Interest
Period, the sum of (i) the LIBOR Base Rate (rounded upwards, if necessary, to
the next higher 1/100th of 1%) applicable to such Interest Period, plus (ii) the
Applicable LIBOR Margin, to the extent permitted by applicable law.
 
“LIBOR Rate Loan” has the meaning assigned to that term in Section 2.10(a) and
shall include Revolving Loans that bear interest at the LIBOR Rate.
 
“LIBOR Rate Reserve Percentage” of any Lender for each Interest Period for each
LIBOR Rate Loan and Competitive Bid Loan means the reserve percentage
contemplated in Section 2.11 applicable to such Lender during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any Extension of Credit, and any other
document or instrument delivered from time to time in connection with this
Agreement, the Notes or the Extensions of Credit, as such documents and
instruments may be amended or supplemented from time to time.
 
“Loans” means the loans made by the Lenders pursuant to this Agreement including
Swingline Loans, Revolving Loans and Competitive Bid Loans.
 
“Material Adverse Change” means (a) a materially adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of (i) the Borrower or (ii) the Borrower and its
Subsidiaries, taken as a whole, (b) any material impairment of the ability of
the Borrower to perform any of its Obligations under this Agreement or any other
Loan Document or (c) any material impairment of the rights of, or benefits
available to, the Administrative Agent, the Issuing Lender, the Swingline Lender
or the Lenders under this Agreement or any other Loan Document.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is subject to Title IV of ERISA and to which the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions, such plan being maintained pursuant
to one or more collective bargaining agreements.
 

11

--------------------------------------------------------------------------------



“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which (i) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
Person other than the Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which the Borrower or an ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
 
“Non-Consenting Lender” shall have the meaning assigned to that term in Section
2.18(d).
 
“Note” means the collective reference to the Revolving Loan Notes, the Swingline
Note and the Competitive Bid Loan Notes.
 
“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A)
 
“Notice of Conversion” has the meaning assigned to that term in Section 2.13.
 
 “Notice of Swingline Borrowing” has the meaning assigned to that term in
Section 2.03(a)(ii).
 
 “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Borrower to any
Lender or the Administrative Agent under any other agreement to which a Lender
is a party (or any Affiliate of a Lender) which is related to and permitted
under this Agreement or any of the other Loan Documents, and (d) all other fees
and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to the Lenders, the Issuing Lender, or the Administrative Agent,
in each case under or in respect of this Agreement, any Note, any Letter of
Credit or any of the other Loan Documents of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note,
and whether or not for the payment of money under or in respect of this
Agreement, any Note, any Letter of Credit or any of the other Loan Documents.
 
“OFAC” has the meaning assigned to that term in Section 5.01(u).
 
“Parent” means South Jersey Industries, Inc.
 
“Participant” has the meaning assigned to that term in Section 9.09(e).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 

12

--------------------------------------------------------------------------------



“Permitted Indebtedness” means any of the following:
 
(1) Indebtedness under this Agreement;
 
(2) Indebtedness of the Borrower under the First Mortgage Notes existing as of
the Closing Date and as identified on Schedule IV attached hereto, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, the Borrower is in compliance with Section
6.04;


(3) Any Indebtedness of the Borrower so long as before and immediately after the
incurrence of such Indebtedness, the Borrower is in compliance with Section
6.04;


(4) Indebtedness of the Borrower under Hedging Obligations covering a notional
amount not to exceed the face amount of outstanding Indebtedness.
 
“Permitted Investments”  means (1) noncallable, direct general obligations of,
or obligations the payment of the principal of and interest on which are
unconditionally guaranteed by, the United States of America; (2) bonds,
participation certificates or other obligations of Federal National Mortgage
Association, Government National Mortgage Association and Federal Home Loan
Mortgage Corporation; (3) certificates of deposit, bankers’ acceptances or other
obligations issued by commercial banks which are fully insured by the Federal
Deposit Insurance Corporation or certificates of deposit, bankers’ acceptances
or other deposit obligations issued by commercial banks whose unsecured
obligations are rated in one of the two highest rating categories by Moody’s or
Standard S&P; (4) obligations issued or guaranteed by a state or political
subdivision of a state rated in one of the two highest rating categories by
Moody’s or S&P; or (5) any other investments permitted under this Agreement and
which the Administrative Agent has approved in writing.
 
“Permitted Liens” means, with respect to any Person, any of the following:
 
(1) Liens for taxes, assessments or governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on such Person’s books;
 
(2) Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;
 
(3) Deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds, and other obligations of like nature arising in the ordinary course of
such Person’s business;
 
(4) Liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’
or other like liens arising in the ordinary course of such Person’s business
which secure the payment of obligations which are not past due or which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;
 

13

--------------------------------------------------------------------------------



(5) Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;
 
(6) Liens securing Permitted Indebtedness of the type described in clause (2) of
“Permitted Indebtedness”;


(7) Liens securing Permitted Indebtedness, described in clause (3) of the
definition of “Permitted Indebtedness,” not in excess of $12,500,000 in the
aggregate; and
 
(8) Purchase money security interests for the purchase of equipment to be used
in the Borrower’s business, encumbering only the equipment so purchased, and
which secures only the purchase-money Indebtedness incurred to acquire the
equipment so purchased, which Indebtedness qualifies as Permitted Indebtedness.
 
“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Prime Rate” means a rate per annum equal to the Administrative Agent’s index or
base rate of interest announced from time to time by the Administrative Agent
(which is not necessarily the lowest rate charged to any customer), changing
when and as such base rate changes.
 
“Register” has the meaning assigned to that term in Section 9.09(c).
 
“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%.
 
“Revolving Loans” means those Base Rate Loans and LIBOR Rate Loans, made
pursuant to Section 2.01.
 
“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans made to the Borrower and
substantially in the form of Exhibit A-1, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.
 
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Selected Rating Agencies” means any two of Moody’s, S&P, Fitch or any other
nationally recognized rating agency selected by the Borrower from time to time;
provided that for any such selection to be valid, the Borrower shall have
notified the Administrative Agent of such selection prior to such selection
taking effect and if the Borrower has not notified the Administrative Agent of
any such selection, then the Borrower shall be deemed to have selected Moody’s
and S&P.

14

--------------------------------------------------------------------------------


 
“Senior Debt Ratings” means the ratings assigned to the senior unsecured,
non-credit enhanced debt of the Borrower by the Selected Rating Agencies.
 
“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:
 
(a) such Person’s and its other Subsidiaries’ investments in and advances to the
Subsidiary exceed 10% of the total assets of such Person and its Consolidated
Subsidiaries as of the end of the most recently completed fiscal quarter;
 
(b) such Person’s and its other Subsidiaries’ proportionate share (as determined
by ownership interests) of the total assets (after intercompany eliminations) of
the Subsidiary exceeds 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter; or
 
(c) such Person’s and its other Subsidiaries’ proportionate share (as determined
by ownership interests) in the income from continuing operations before income
taxes, extraordinary items and cumulative effect of changes in accounting
principles of the Subsidiary exceeds 10% of such income of such Person and its
Consolidated Subsidiaries for the most recently completed fiscal quarter.
 
 “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which (i) is
maintained for employees of the Borrower or an ERISA Affiliate and no Person
other than the Borrower and its ERISA Affiliates or (ii) was so maintained and
in respect of which the Borrower or an ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.
 
“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
 
“Stated Termination Date” means August 3, 2011, or such later date to which the
Stated Termination Date may be extended pursuant to Section 2.18.
 
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.

15

--------------------------------------------------------------------------------


 
“Swingline Borrowing” means a borrowing hereunder consisting of Swingline Loans
made to the Borrower.
 
“Swingline Commitment” means Fifteen Million and No/100 Dollars ($15,000,000).
 
“Swingline Facility” means the swingline loan facility established pursuant to
Section 2.02.
 
“Swingline Lender” means Wachovia, in its capacity as swingline lender
hereunder, together with its successors and permitted assigns in such capacity.
 
“Swingline Loan” means the swingline loans made by the Swingline Lender to the
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.
 
“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made to the Borrower and
substantially in the form of Exhibit A-2, as such promissory note may be
amended, modified, supplemented or replaced from time to time.
 
“Taxes” has the meaning assigned to that term in Section 2.17.
 
“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrower of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).
 
“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.
 
“Utilization Amount” has the meaning assigned to that term in Section 2.05(b).
 
“Utilization Fee” has the meaning assigned to that term in Section 2.05(b).
 
“Wachovia” has the meaning assigned to that term in the preamble hereto.
 
        SECTION 1.02     Computation of Time Periods.     In this Agreement, in
the computation of a period of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.
 
SECTION 1.03     Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, except as otherwise
stated herein.
 
SECTION 1.04     Internal References.     The words “herein”, “hereof” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this
 
16

--------------------------------------------------------------------------------


 
Agreement as a whole and not to any provision of this Agreement, and “Article”,
“Section”, “subsection”, “paragraph”, “Exhibit”, “Schedule” and respective
references are to this Agreement unless otherwise specified. References herein
or in any Loan Document to any agreement or other document shall, unless
otherwise specified herein or therein, be deemed to be references to such
agreement or document as it may be amended, modified or supplemented after the
date hereof from time to time in accordance with the terms hereof or of such
Loan Document, as the case may be.
 
[End of Article I]
 

17

--------------------------------------------------------------------------------



 
ARTICLE II
LOANS
 
SECTION 2.01     Revolving Loans.
 
(a) Subject to the terms and conditions of this Agreement, and in reliance upon
the representations and warranties set forth herein, each Lender severally
agrees to make its Commitment Percentage of Revolving Loans to the Borrower from
time to time from the Closing Date to, but not including, the Termination Date,
as requested by the Borrower in accordance with the terms of Sections
2.03(a)(i); provided, that (i) the aggregate principal amount of all outstanding
Extensions of Credit (after giving effect to any amount requested and the
application of the proceeds thereof) shall not exceed the Commitments of the
Lenders; and (ii) the principal amount of outstanding Revolving Loans from any
Lender to the Borrower shall not at any time exceed such Lender’s Commitment
less such Lender’s Commitment Percentage multiplied by the sum of the: (A) L/C
Obligations then outstanding, (B) aggregate principal amount of all Swingline
Loans then outstanding, and (C) aggregate principal amount of all Competitive
Bid Loans then outstanding. Each Revolving Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage multiplied by the
aggregate principal amount of Revolving Loans requested on such occasion.
 
(b) Subject to the terms and conditions hereof, the Borrower may borrow, repay
and reborrow Revolving Loans prior to the Termination Date. In addition, the
Borrower will repay, by means of a reborrowing hereunder or otherwise, each Base
Rate Loan within 365 days of when it was made.
 
(c) Revolving Loans shall be disbursed in accordance with Section 2.03(d)(i).
 
SECTION 2.02     Swingline Loans.
 
(a) Availability.
 
(i) Subject to the terms and conditions of this Agreement, and in reliance upon
the representations and warranties set forth herein, the Swingline Lender agrees
to make Swingline Loans to the Borrower from time to time from the Closing Date
through, but not including, the Termination Date, as requested by the Borrower
in accordance with the terms of Section 2.03(a)(ii); provided, that (i) the
aggregate principal amount of all outstanding Extensions of Credit (after giving
effect to any amount requested and the application of the proceeds thereof)
shall not exceed the Commitments of the Lenders; and (ii) the aggregate
principal amount of all Swingline Loans then outstanding shall not exceed the
Swingline Commitment. Each Lender acknowledges that the aggregate principal
amount of all outstanding Swingline Loans made by the Swingline Lender, when
taken together with the aggregate principal amount of all outstanding Revolving
Loans made by the Swingline Lender, may exceed the Swingline Lender’s
Commitment. Upon and during the continuance of a Default or an Event of Default,
the Borrower shall no longer have the option of requesting Swingline Loans and
the Swingline Lender shall not be obligated to make Swingline Loans. No more
than one (1) Swingline Loan may be made on the same Business Day.
 

18

--------------------------------------------------------------------------------



(ii) Each Swingline Loan shall be in the aggregate principal amount of $500,000
or any multiple of $100,000 in excess thereof, or such lesser amount as shall be
equal to the aggregate amount of the unborrowed Swingline Commitment on such
date.
 
(iii) Subject to the terms and conditions hereof, the Borrower may borrow, repay
and reborrow Swingline Loans prior to the Termination Date.
 
(iv) Swingline Loans shall be disbursed in accordance with Section 2.03(d)(ii).
 
(b) Maturity. If the Borrower, in accordance with Section 2.03(a)(ii), chooses
that any Swingline Loan bear interest at a rate per annum for each day that such
Swingline Loan is outstanding equal to the daily LIBOR rate (as determined by
the Administrative Agent) for each such day plus the Applicable LIBOR Margin,
then any such Swingline Loan shall remain outstanding no more than fourteen (14)
days from the date such Swingline Loan was made.
 
(c) Refunding.
 
(i) Swingline Loans (including accrued and unpaid interest thereon) shall be
reimbursed fully by the Lenders on demand by the Swingline Lender. Such
reimbursements shall be made by the Lenders in accordance with their respective
Commitment Percentages and shall thereafter be reflected as Revolving Loans of
the Lenders on the books and records of the Administrative Agent; provided, that
no Lender shall be required to reimburse any Swingline Loan if, after giving
effect to such reimbursement, the aggregate principal amount of such Lender’s
Extensions of Credit (other than such Lender’s outstanding Competitive Bid Loans
to the Borrower) outstanding would exceed such Lender’s Commitment. Each Lender
shall fund its respective Commitment Percentage of Revolving Loans as required
to repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 2:00 p.m. (Charlotte, North Carolina
time) on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Commitment Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Loan.
 
(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans (including accrued and unpaid interest thereon) to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. In addition,
the Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge any account maintained by the Borrower or any Subsidiary of the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in accordance with their respective Commitment Percentages.
 

19

--------------------------------------------------------------------------------


 
(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans (including accrued and unpaid interest thereon) in accordance
with the terms of this Section 2.02(c) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the existence of a Default or an Event of Default other than a Default or Event
of Default that the Swingline Lender had actual knowledge of at the time such
Swingline Loan was made. Further, each Lender agrees and acknowledges that if
prior to the refunding of any outstanding Swingline Loans pursuant to this
Section 2.02(c), one of the events described in Section 7.01(e) shall have
occurred, each Lender will, subject to Section 2.02(c)(i), on the next Business
Day, purchase an undivided participating interest in the Swingline Loan in an
amount equal to its Commitment Percentage multiplied by the aggregate amount of
such Swingline Loan. Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).
 
(d) The Swingline Lender may resign at any time by giving written notice thereof
to the Lenders and the Borrower, with any such resignation to become effective
only upon the appointment of a successor Swingline Lender pursuant to this
Section 2.03(d). Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Swingline Lender, which shall be a Lender or an
Eligible Assignee acceptable to the Borrower. If no successor Swingline Lender
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Swingline Lender’s giving of
notice of resignation, then the retiring Swingline Lender may, on behalf of the
Lenders, appoint a successor Swingline Lender, which shall be a Lender or an
Eligible Assignee. Upon the acceptance of any appointment as Swingline Lender
hereunder by a successor Swingline Lender, such successor Swingline Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Swingline Lender.
 
SECTION 2.03     Procedure for Advances of Loans.
 
                  (a) Requests for Borrowing.
 
(i) Revolving Loans.
 
(A) Base Rate Loans. By no later than 11:00 a.m. (Charlotte, North Carolina
time) on the Business Day prior to the date of the Borrower’s request for a
borrowing of a Base Rate Loan, the Borrower shall submit to the Administrative
Agent a written notice in the form attached hereto as Exhibit C (a “Notice of
Borrowing”) and otherwise complying in all respects with Section 4.02 hereof,
which such Notice of Borrowing shall set forth (A) the amount requested and (B)
the desire to have such Loans accrue interest at the Base Rate. A Notice of
Borrowing received after 11:00 a.m. (Charlotte, North Carolina time) shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Borrowing.
 

20

--------------------------------------------------------------------------------



 
(B) LIBOR Rate Loans. By no later than 11:00 a.m. (Charlotte, North Carolina
time) on the third Business Day prior to the date of the Borrower’s request for
a borrowing, the Borrower shall submit a Notice of Borrowing of a LIBOR Rate
Loan to the Administrative Agent, which such Notice of Borrowing shall otherwise
comply in all respects with Section 4.02 hereof and shall set forth (A) the
amount requested, (B) the desire to have such Loans accrue interest at the LIBOR
Rate and (C) the Interest Period applicable thereto. A Notice of Borrowing
received after 11:00 a.m. (Charlotte, North Carolina time) shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.
 
(ii) Swingline Loans. By no later than 1:00 p.m. (Charlotte, North Carolina
time) on the Business Day of the proposed Swingline Loan, the Borrower shall
submit to the Administrative Agent a written notice in the form attached hereto
as Exhibit D (a “Notice of Swingline Borrowing”) and otherwise complying in all
respects with Section 4.02 hereof, which such Notice of Swingline Borrowing
shall specify (A) the date of such borrowing, which shall be a Business Day, (B)
the aggregate amount of such borrowing, and (C) whether such proposed Swingline
Loan will bear interest at a rate per annum for each day that such Swingline
Loan is outstanding at either (I) the daily LIBOR rate (as determined by the
Administrative Agent) for each such day plus the Applicable LIBOR Margin or (II)
the Prime Rate for each such day. A Notice of Swingline Borrowing received after
1:00 p.m. (Charlotte, North Carolina time) shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Swingline Borrowing received by the Administrative Agent.
 
(iii) Competitive Bid Loans. Competitive Bid Loans shall be requested in the
manner provided for in Section 2.04(b).
 
      (b) Each Notice of Borrowing and Notice of Swingline Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to comprise LIBOR Rate Loans, the
Borrower shall indemnify the applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure of the Borrower to fulfill on
or before the date specified in such Notice of Borrowing for such Loans, the
applicable conditions set forth in Article IV, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender as part of such Borrowing.
 
                  (c) Each Revolving Loan shall be in an aggregate principal
amount of $5,000,000 or any multiple of $1,000,000 in excess thereof (except
that any such Revolving Loan may be in the aggregate amount of the unborrowed
Commitments on such date).
 
21

--------------------------------------------------------------------------------



            (d) Disbursement of Loans.
 
(i) Revolving Loans. Not later than 2:00 p.m. (Charlotte, North Carolina time)
on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
as applicable, such Lender’s Commitment Percentage multiplied by the Revolving
Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.03(d)(i) in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit E
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or such other account as may be designated in writing by
the Borrower to the Administrative Agent from time to time. Subject to Section
2.16, the Administrative Agent shall not be obligated to disburse the portion of
the proceeds of any Revolving Loan requested pursuant to Sections 2.03(a)(i) and
(ii) to the extent that any Lender has not made available to the Administrative
Agent its applicable Commitment Percentage of such Revolving Loan. Revolving
Loans to be made for the purpose of refunding Swingline Loans shall be made by
the Lenders as provided in Section 2.02(c).
 
(ii) Swingline Loans. The Swingline Lender shall, before 2:00 p.m. (Charlotte,
North Carolina time) on the date of such Swingline Borrowing, make available to
the Administrative Agent for the account of the Borrower in same day funds, the
proceeds of such Swingline Borrowing. The Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each Swingline Borrowing
requested pursuant to this Section 2.03(d)(ii) in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent Notice of Account Designation or such other
account as may be designated in writing by the Borrower to the Administrative
Agent from time to time. The Swingline Loans shall be included in the
Commitments of the Lenders, and each Swingline Borrowing will reduce
correspondingly the amount of the available Commitment of each Lender on a pro
rata basis based on each Lender’s Commitment Percentage.
 
(iii) Competitive Bid Loans. Competitive Bid Loans shall be disbursed in the
manner provided for in Section 2.04(e).
 
SECTION 2.04     Competitive Bid Loans.
 
  (a) Competitive Bid Loans. Subject to the terms and conditions set forth
herein, the Borrower may, from time to time, during the period from the Closing
Date until the date occurring seven days prior to the Termination Date, request
and each Lender may, in its sole discretion, agree to make Competitive Bid Loans
to the Borrower; provided, that (i) the sum of the aggregate principal amount of
the Lenders’ Extensions of Credit (including the amount set forth in the
Competitive Bid Request) outstanding shall not exceed the Commitments of the
Lenders, (ii) the sum of the aggregate principal amount of Competitive Bid Loans
outstanding (including the amount set forth in the Competitive Bid Request) to
the Borrower shall not exceed 50% of the Commitments of the Lenders, and (iii)
if a Lender makes a Competitive Bid Loan, such Lender’s obligation to make its
Commitment Percentage of any Swingline Loan, L/C Obligation or Revolving Loan
shall not be reduced thereby. No Competitive Bid Loan shall be outstanding for a
period in excess of 6 months.
 

22

--------------------------------------------------------------------------------



 
  (b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request to the Administrative Agent by 10:00 a.m.
(Charlotte, North Carolina time), on a Business Day one Business Day prior to
the date of a requested Competitive Bid Loan. A Competitive Bid Request must be
substantially in the form of Exhibit B-1, shall be accompanied by the
Competitive Bid Request Fee and shall specify (I) the date of the requested
Competitive Bid Loan (which shall be a Business Day), (II) the amount of the
requested Competitive Bid Loan and (III) the applicable Interest Period or
Interest Periods requested. The Administrative Agent shall notify the Lenders of
its receipt of a Competitive Bid Request and the contents thereof and invite the
Lenders to submit Competitive Bids in response thereto. The Borrower may not
request a Competitive Bid Loan more frequently than three times every calendar
month.
 
   (c) Competitive Bid Procedure. Each Lender may, in its sole discretion, make
one or more Competitive Bids to the Borrower in response to a Competitive Bid
Request in the form of Exhibit B-2. Each Competitive Bid must be received by the
Administrative Agent not later than 10:00 a.m. (Charlotte, North Carolina time)
three Business Days prior to the date of the requested Competitive Bid Loan;
provided, that should the Administrative Agent, in its capacity as a Lender,
desire to submit a Competitive Bid it shall notify the Borrower of its
Competitive Bid and the terms thereof not later than 15 minutes prior to the
time the other Lenders are required to submit their Competitive Bids. A Lender
may offer to make all or part of the requested Competitive Bid Loan and may
submit multiple Competitive Bids in response to a Competitive Bid Request. Any
Competitive Bid must specify (I) the particular Competitive Bid Request as to
which the Competitive Bid is submitted, (II) the minimum (which shall be not
less than $5,000,000 and integral multiples of $1,000,000 in excess thereof) and
maximum principal amounts of the requested Competitive Bid Loan or Loans which
the Lender is willing to make, (III) the maturity date of the requested
Competitive Bid Loan or Loans which the Lender is willing to make and which
shall not exceed the Termination Date and (IV) the applicable interest rate or
rates and Interest Period or Interest Periods therefor. A Competitive Bid
submitted by a Lender in accordance with the provisions hereof shall be
irrevocable. The Administrative Agent shall promptly notify the Borrower of all
Competitive Bids made and the terms thereof. The Administrative Agent shall send
a copy of each of the Competitive Bids to the Borrower and each of the Lenders
for their respective records as soon as practicable.
 
       (d) Acceptance of Competitive Bids. The Borrower may, in its sole
discretion, subject only to the provisions of this subsection (d), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give oral notification of its acceptance of any or all such
Competitive Bids (which shall be promptly confirmed in writing) to the
Administrative Agent by 12:00 p.m. (Charlotte, North Carolina time) three
Business Days prior to the date of the requested Competitive Bid Loan; provided,
that (I) the failure by the Borrower to give timely notice of its acceptance of
a Competitive Bid shall be deemed to be a refusal thereof, (II) to the extent
Competitive Bids are for comparable Interest Periods, the Borrower may accept
Competitive Bids only in ascending order of rates, (III) the aggregate amount of
Competitive Bids accepted by the Borrower shall not exceed the principal amount
specified in the Competitive Bid Request, (IV) if the Borrower shall accept a
bid or bids made at a particular Competitive Bid Rate, but the amount of such
bid or bids shall cause the total amount of bids to be accepted by the Borrower
to be in excess of the amount specified in the Competitive Bid Request, then the
Borrower shall accept a portion of such bid or bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate and (V) no bid shall be accepted for a Competitive Bid Loan unless such
Competitive Bid Loan is in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof, except that where a portion of a
Competitive Bid is accepted in accordance with the provisions of clause (IV) of
this subsection (d), then in a minimum principal amount of $500,000 and integral
multiples of $100,000 (but not in any event less than the minimum amount
specified in the Competitive Bid), and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to clause (IV) of this subsection (d), the amounts shall be rounded to
integral multiples of $100,000 in a manner which shall be in the discretion of
the Borrower. A notice of acceptance of a Competitive Bid given by the Borrower
in accordance with the provisions hereof shall be irrevocable. The
Administrative Agent shall, not later than 1:00 p.m. (Charlotte, North Carolina
time) three Business Days prior to the date of such Competitive Bid Loan, notify
each bidding Lender whether or not its Competitive Bid has been accepted (and if
so, in what amount and at what Competitive Bid Rate), and each successful bidder
will thereupon become bound, subject to the other applicable conditions hereof,
to make the Competitive Bid Loan in respect of which its bid has been accepted.
 

23

--------------------------------------------------------------------------------



  (e) Funding of Competitive Bid Loans. Each Lender which is to make a
Competitive Bid Loan shall, before 2:00 P.M. (Charlotte, North Carolina time) on
the date specified in the Competitive Bid Request, make available to the
Administrative Agent, by deposit of immediately available funds at the office of
the Administrative Agent, for the account of the Borrower in same day funds, the
proceeds of such Competitive Bid Loan. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each Competitive
Bid Loan requested pursuant to Section 2.04(b) in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent Notice of Account Designation or such other
account as may be designated in writing by the Borrower to the Administrative
Agent from time to time.
 
  (f) Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall mature
and be due and payable in full on the last day of the Interest Period, selected
in accordance with Section 2.10(b), which date shall not be less than 7 days nor
more than the lesser of (i) 6 months duration, and (ii) the number of days
remaining until the Termination Date, applicable thereto. Unless the Borrower
shall give notice to the Administrative Agent otherwise (or repays such
Competitive Bid Loan), or a Default or Event of Default exists and is
continuing, the Borrower shall be deemed to have requested Revolving Loans from
all of the Lenders (in the amount of the maturing Competitive Bid Loan and
accruing interest at the Base Rate), the proceeds of which will be used to repay
such Competitive Bid Loan.
 
24

--------------------------------------------------------------------------------


 
SECTION 2.05     Fees.
 
  (a) The Borrower hereby agrees to pay to the Administrative Agent, for the
ratable account of each Lender, a facility fee (the “Facility Fee”) equal to
such Lender’s Commitment multiplied by a rate per annum equal to the “Facility
Fee” under the definition of Applicable Margin from the date hereof to the Final
Fee Payment Date, payable quarterly in arrears on the last day of each March,
June, September and December, commencing September 30, 2006, and on the Final
Fee Payment Date.
 
  (b) The Borrower hereby agrees to pay to the Administrative Agent, for the
ratable account of each Lender, a utilization fee (the “Utilization Fee”), if
the aggregate amount of the outstanding Lenders’ Extensions of Credit is equal
to or greater than fifty percent (50%) of the Commitments of the Lenders,
calculated daily (the calculation of which is known as the “Utilization
Amount”), which Utilization Fee shall be equal to the aggregate amount of the
Utilization Amount multiplied by a rate per annum equal to the “Utilization Fee”
under the definition of Applicable Margin from the date hereof to the Final Fee
Payment Date, payable quarterly in arrears on the last day of each March, June,
September and December, and on the Final Fee Payment Date.
 
  (c) The Borrower hereby agrees to pay such other fees as are specified in that
certain Fee Letter Agreement dated July 11, 2006, among the Borrower, the
Administrative Agent and Wachovia Capital Markets, LLC, a Delaware limited
liability company.
 
SECTION 2.06     Reduction of Commitments.
 
  (a) Voluntary.
 
(i) Subject to Section 2.07(b)(i) and (ii), upon at least three Business Days’
notice, the Borrower shall have the right to permanently terminate or reduce the
aggregate unused amount of the Commitments at any time or from time to time;
provided, that (a) each partial reduction shall be in an aggregate amount at
least equal to $10,000,000 and in integral multiples of $1,000,000 in excess
thereof, and (b) no reduction shall be made which would reduce the Commitment to
an amount less than the sum of the then outstanding Extensions of Credit. Any
reduction in (or termination of) the Commitments shall be permanent and may not
be reinstated.
 
(ii) Subject to Section 2.07(b)(iii), upon at least three Business Days’ notice,
the Borrower shall have the right to permanently terminate or reduce the
aggregate unused amount of the Swingline Commitment at any time or from time to
time; provided, that (a) each partial reduction shall be in an aggregate amount
at least equal to $1,000,000 and in integral multiples of $1,000,000 in excess
thereof, and (b) no reduction shall be made which would reduce the Swingline
Commitment to an amount less than the sum of the then outstanding Swingline
Loans. Any reduction in (or termination of) the Swingline Commitment shall be
permanent and may not be reinstated.
 
25

--------------------------------------------------------------------------------


(b) Mandatory.
 
(i) On the Termination Date, the Commitments shall automatically and permanently
be reduced to zero.
 
(ii) On the Current Stated Termination Date, the Commitments of Non-Consenting
Lenders shall automatically and permanently be reduced to zero.
 
SECTION 2.07     Prepayment of Loans.
 
(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans
(other than Competitive Bid Loans) made to it in whole or in part from time to
time without premium or penalty upon one Business Days’ prior written notice to
the Administrative Agent; provided, that (i) LIBOR Rate Loans may only be
prepaid on three Business Days’ prior written notice to the Administrative Agent
and any prepayment of LIBOR Rate Loans will be subject to Section 9.07(b), (ii)
each such partial prepayment of Loans (other than Swingline Loans) shall be in
the minimum principal amount of $10,000,000, and (iii) each such partial
prepayment of Swingline Loans shall be in a minimum principal amount of $500,000
(or such lesser amount that may be outstanding at any such time). Amounts
prepaid hereunder shall be applied first to Swingline Loans until paid in full,
second to Base Rate Loans until paid in full, and third to LIBOR Rate Loans
until paid in full, in direct order of Interest Period maturities, pro rata
among all Lenders holding same. The Borrower may not prepay Competitive Bid
Loans.
 
       (b) Mandatory Prepayments.
 
(i) If at any time the amount of the Extensions of Credit exceed the
Commitments, the Borrower shall immediately make a principal payment to the
Administrative Agent for the ratable accounts of the Lenders in an amount
necessary together with (i) accrued interest to the date of such prepayment on
the principal amount repaid or prepaid and (ii) in the case of prepayments of
LIBOR Rate Loans, any amount payable to the Lenders pursuant to Section 9.07(b),
so that the Extensions of Credit do not exceed the Commitments. Any payments
made under this Section 2.07(b)(i) shall be applied first to Swingline Loans
until paid in full, second to Base Rate Loans until paid in full, third to LIBOR
Rate Loans in direct order of Interest Period maturities until paid in full and
fourth to Competitive Bid Loans, pro rata among all Lenders holding same.
 
(ii) On each date on which the Commitment is decreased pursuant to Section 2.06,
the Borrower shall pay or prepay to the Administrative Agent for the ratable
accounts of the Lenders such principal amount of the outstanding Loans as shall
be necessary, together with (i) accrued interest to the date of such prepayment
on the principal amount repaid or prepaid and (ii) in the case of prepayments of
LIBOR Rate Loans, any amount payable to the Lenders pursuant to Section 9.07(b),
so that the aggregate amount of the Lenders’ Extensions of Credit does not
exceed the Commitments. Any payments made under this Section 2.07(b)(ii) shall
be applied first to Swingline Loans until paid in full, second to Base Rate
Loans until paid in full, third to LIBOR Rate Loans in direct order of Interest
Period maturities until paid in full and fourth to Competitive Bid Loans, pro
rata among all Lenders holding same.

 
26

--------------------------------------------------------------------------------



 
(iii) On each date on which the Swingline Commitment is reduced pursuant to
Section 2.06(b), the Borrower shall pay or prepay to the Administrative Agent
for the ratable accounts of the Lenders or prepay such principal amount
outstanding of Swingline Loans, together with accrued interest to the date of
such prepayment on the principal amount repaid or prepaid, if any, as may be
necessary so that after such payment the aggregate unpaid principal amount of
Swingline Loans does not exceed the amount of the Swingline Commitment as then
reduced.
 
(iv) On the Termination Date, the Borrower shall pay to the Administrative Agent
for the ratable accounts of the Lenders, the principal amount of all Loans then
outstanding, together with (i) accrued interest to the date of such payment on
the principal amount repaid and (ii) in the case of prepayments of LIBOR Rate
Loans, any amount payable to the Lenders pursuant to Section 9.07(b).
 
        SECTION 2.08         Increase in Commitment. 
 
(a) The Borrower may increase the aggregate amount of the Commitments by an
amount not greater than $50,000,000 (any such increase, a “Commitment Increase”)
by designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more Eligible Assignees reasonably acceptable to
the Administrative Agent that at the time agree, in the case of any existing
Lender to increase its Commitment (an “Increasing Lender”) and, in the case of
any other Eligible Assignee (an “Additional Lender”), to become a party to this
Agreement. The sum of the increases in the Commitments of the Increasing Lenders
pursuant to this Section 2.08 plus the Commitments of the Additional Lenders
upon giving effect to the Commitment Increase shall not in the aggregate exceed
the amount of the Commitment Increase or be less than $10,000,000 in the
aggregate and integral multiples of $5,000,000 in excess thereof. The Borrower
shall provide prompt notice of any proposed Commitment Increase pursuant to this
Section 2.08 the Administrative Agent, which shall promptly provide a copy of
such notice to the Lenders.
 
(b) Any Commitment Increase shall become effective upon (A) the receipt by the
Administrative Agent of (i) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Borrower, each Increasing Lender and each
Additional Lender, setting forth the new commitments and Commitment Percentage
of each such Lender and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof binding upon each Lender, and (ii) such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the Commitment
Increase and such opinions of counsel for the Borrower with respect to the
Commitment Increase as the Administrative Agent may reasonably request, (B) the
funding by each Increasing Lender and Additional Lender of the Loan(s) to be
made by each such Lender described in paragraph (c) below, (C) receipt by the
Administrative Agent of the reasonable fees and expenses of the Administrative
Agent and Lenders associated with such Commitment Increase, and (D) receipt by
the Administrative Agent of a certificate (the statements contained in which
shall be true) of a duly authorized officer of the Borrower stating that both
before and after giving effect to such Commitment Increase (i) no Default or
Event of Default has occurred and is continuing, and (ii) all representations
and warranties made by the Borrower in this Agreement are true and correct in
all material respects as of the date of the Commitment Increase.
 

27

--------------------------------------------------------------------------------



(c) If any Loans are outstanding upon the effective date of any Commitment
Increase, each Increasing Lender and each Additional Lender shall provide funds
to the Administrative Agent in the manner described in Section 2.03(d) in an
amount equal to the product of (x) the aggregate outstanding principal amount of
such Loans (other than Competitive Bid Loans and Swingline Loans), expressed as
a percentage of the aggregate Commitments (calculated, in each case, immediately
after such Commitment Increase) and (y) in the case of an Increasing Lender,
such Increasing Lender’s Commitment Increase and, in the case of an Additional
Lender, such Additional Lender’s Commitment. The funds so provided by any such
Lender shall be deemed to be a Loan or Loans made by such Lender on the date of
such Commitment Increase, with such Loan(s) being in (A) in an amount equal to
the product of (x) the aggregate outstanding principal amount of each Loan
(other than Competitive Bid Loans and Swingline Loans) expressed as a percentage
of the aggregate Commitments (calculated, in each case, immediately prior to
such Commitment Increase) and (y) in the case of an Increasing Lender, such
Increasing Lender’s Commitment Increase and, in the case of an Additional
Lender, such Additional Lender’s Commitment and (B) of the same Type(s) and
having the same Interest Periods(s) as each Loan described in the preceding
clause (A), such that after giving effect to such Commitment Increase and the
Loan made on the date of such Commitment Increase, each Loan outstanding
hereunder shall consist of Loans made ratably by all of the Lenders (after
giving effect to such Commitment Increase). The Borrower shall pay to the
Administrative Agent any amounts payable pursuant to Section 9.07(b) in
connection with such Commitment Increase.
 
(d) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase and the making of any Loans on such
date pursuant to paragraph (c) above, all calculations and payments of Facility
Fees, Utilization Fees and of interest on the Loans comprising any Loan shall
take into account the actual Commitment of each Lender (including the Additional
Lender) and the principal amount outstanding of each Loan made by each such
Lender during the relevant period of time.
 
SECTION 2.09     Evidence of Debt; Notes.
 
(a) Evidence of Debt. The date, amount, type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books; provided, that the failure of such Lender
to make any such recordation or endorsement shall not affect the obligations of
the Borrower to make a payment when due of any amount owing hereunder or under
any Note with respect of the Loans to be evidenced by such Note, and each such
recordation or endorsement shall be conclusive and binding absent manifest
error. In any legal action or proceeding in respect of this Agreement, the
entries made in such account or accounts shall, in the absence of manifest
error, be conclusive evidence of the existence and amounts of the Obligations of
the Borrower therein recorded.
 
 
28

--------------------------------------------------------------------------------


 
        
(b) Revolving Loan Notes. The Revolving Loans made by the Lenders to the
Borrower shall be evidenced, upon request by any Lender, by the Revolving Loan
Notes in a principal amount equal to the amount of such Lender’s Commitment
Percentage multiplied by the Commitment as originally in effect.
 
(c) Swingline Note. The Swingline Loans made by the Swingline Lender to the
Borrower shall be evidenced, upon request by the Swingline Lender, by a
Swingline Note in a principal amount equal to the Swingline Commitment.
 
(d) Competitive Bid Loan Notes. The Competitive Bid Loans made by the Lenders to
the Borrower shall be evidenced, upon request by the Lender or Lenders making
such Competitive Bid Loan, by a Competitive Bid Loan Notes in a principal amount
equal to the Competitive Bid Loan advanced under such Competitive Bid Request.
 
SECTION 2.10     Interest Rates.
 
(a) Interest Rate Options. Subject to the provisions of this Section 2.10, at
the election of the Borrower, the aggregate unpaid principal balance of each
Loan shall bear interest at the Applicable Rate. Each Revolving Loan or portion
thereof bearing interest based on the Base Rate shall be a “Base Rate Loan”, and
each Loan or portion thereof bearing interest based on the LIBOR Rate, and,
solely for purposes of this Section 2.10, Competitive Bid Loans, shall be a
“LIBOR Rate Loan.” Any Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan. The Swingline Loan shall bear interest based on the Base Rate.
 
(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.03(a)(i)(B), shall elect an
interest period (each, an “Interest Period”) to be applicable to such LIBOR Rate
Loan, which Interest Period shall be a period of fourteen (14) days, one (1)
month, two (2) months, three (3) months, or six (6) months; provided, that:
 
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
next preceding Interest Period expires;
 
(ii) the Borrower may not select any Interest Period that ends after the
Termination Date;
 
(iii) Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same Loan shall be of the same duration;
 
(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
 
(v) with respect to LIBOR Rate Loans, if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month; and
 

29

--------------------------------------------------------------------------------



(vi) no more than eight (8) Interest Periods may be in effect at any time.
 
(c) Default Rate. Subject to Section 7.02, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum equal to the Default Rate, (iii) all
outstanding Base Rate Loans and Swingline Loans shall bear interest at a rate
per annum equal to the Default Rate, and (iv) all outstanding Competitive Bid
Loans shall bear interest at a rate per annum equal to the Default Rate.
Interest shall continue to accrue on the Notes after the filing by or against
the Borrower of any petition seeking any relief in bankruptcy or under any act
or law pertaining to insolvency or debtor relief, whether state, federal or
foreign.
 
(d) Interest Payment and Computation. (A) Interest on each Base Rate Loan and
Swingline Loan shall be payable in arrears on the last Business Day of each
calendar quarter commencing September 30, 2006; and (B) interest on each LIBOR
Rate Loan shall be payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. All interest
rates, fees and commissions provided hereunder shall be computed on the basis of
a 360-day year and assessed for the actual number of days elapsed; provided,
that interest on each Base Rate Loan and Swingline Loan that is based on the
Prime Rate shall be computed on the basis of a 365-day or 366-day year, as
applicable, and assessed for the actual number of days elapsed.
 
(e) Payments. The Borrower shall make each payment hereunder not later than
12:00 noon (Charlotte, North Carolina time) on the day when due in lawful money
of the United States of America to the Administrative Agent at its address
referred to in Section 9.02 in same day funds.
 
(f) Maximum Rate. In no contingency or event whatsoever shall the aggregate
amount of all amounts deemed interest hereunder or under any of the Notes
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by Lenders
in excess of the maximum lawful rate or shall apply such excess to the principal
balance of the Obligations. It is the intent hereof that the Borrower not pay or
contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.
 

30

--------------------------------------------------------------------------------



SECTION 2.11     Additional Interest on LIBOR Rate Loans.     The Borrower shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities and which are not required on the date of this Agreement, additional
interest on the unpaid principal amount of each LIBOR Rate Loan and Competitive
Bid Loan of such Lender, from the date of such LIBOR Rate Loan and Competitive
Bid Loan until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the LIBOR
Rate for the Interest Period for such LIBOR Rate Loan or Competitive Bid Loan,
from (ii) the rate obtained by dividing such LIBOR Rate by a percentage equal to
100% minus the LIBOR Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such LIBOR Rate
Loan or Competitive Bid Loan. Such additional interest shall be determined by
such Lender and notified to the Borrower through the Administrative Agent.
 
SECTION 2.12     Interest Rate Determination.
 
(a) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.10.
 
(b) If, with respect to any LIBOR Rate Loans and Competitive Bid Loan, (i) the
Required Lenders notify the Administrative Agent that the LIBOR Rate for any
Interest Period for such LIBOR Rate Loans or Competitive Bid Loan will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective LIBOR Rate Loans or Competitive Bid Loan for such
Interest Period or (ii) the Required Lenders notify the Administrative Agent or
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:
 
(i) each LIBOR Rate Loan or Competitive Bid Loan will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Loan, and
 
(ii) the obligation of the Lenders to make, or to Convert Base Rate Loans into,
LIBOR Rate Loans shall be suspended until the Administrative Agent (based on
notice from the Required Lenders) shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
 

31

--------------------------------------------------------------------------------


 
(c) If the Borrower shall fail to (i) select the duration of any Interest Period
for any LIBOR Rate Loans in accordance with the provisions of Section 2.10(b),
(ii) provide a Notice of Conversion with respect to any LIBOR Rate Loans on or
prior to 11:00 a.m., Charlotte, North Carolina time, on the third Business Day
prior to the last day of the Interest Period applicable thereto, in the case of
a Conversion to or in respect of LIBOR Rate Loans or (iii) satisfy the
conditions set forth in Section 2.13 with respect to a Conversion, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such LIBOR Rate Loans will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Loans.
 
SECTION 2.13     Voluntary Conversion of Loans.     The Borrower may on any
Business Day, by delivering an irrevocable Notice of Conversion (a “Notice of
Conversion”) in the form of Exhibit F hereto to the Administrative Agent not
later than 11:00 a.m., Charlotte, North Carolina time, on the third Business Day
prior to the date of the proposed Conversion, and subject to the provisions of
Sections 2.10, 2.15 and 4.03, Convert all Loans of one Type made simultaneously
into Loans of the other Type; provided, that any Conversion of any LIBOR Rate
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such LIBOR Rate Loans.
 
SECTION 2.14     Increased Costs.
 
(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements, in the case of
LIBOR Rate Loans or Competitive Bid Loans, included in the LIBOR Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in any case,
promulgated, implemented or occurring on or after the date hereof, there shall
be any increase in the cost to any Lender of agreeing to make or making, funding
or maintaining LIBOR Rate Loans or Competitive Bid Loans, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to such Lender additional amounts sufficient
to compensate such Lender for such increased cost. Each Lender agrees to notify
the Borrower of any such increased costs as soon as reasonably practicable after
determining that such increased cost is applicable to LIBOR Rate Loans or
Competitive Bid Loans hereunder. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
 
               (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in any case
promulgated, implemented or occurring on or after the date hereof, affects or
would affect the amount of capital required or expected to be maintained by any
such Lender or any corporation controlling any such Lender and that the amount
of such capital is increased by or based upon the existence of such Lender’s
Commitment hereunder and other Commitments of this Type, then, upon demand by
any such Lender, as the case may be (with a copy of such demand to the
Administrative Agent), the Borrower shall immediately pay to such Lender, as the
case may be, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender, or such corporation in the light of such
circumstances, for any difference in the rate of return of any such Lender to
the extent that such Lender, as the case may be, reasonably determines such
increase in capital to be allocable to the existence of such Lender’s Commitment
hereunder, as the case may be. Each Lender agrees to notify the Borrower of any
such additional amount as soon as reasonably practicable after the any Lender
makes such determination. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.  
 

32

--------------------------------------------------------------------------------



SECTION 2.15     Illegality.     Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBOR Rate Loans or
Competitive Bid Loans, or to fund or maintain LIBOR Rate Loans or Competitive
Bid Loans hereunder, (i) the obligation of the Lenders to make Competitive Bid
Loans, (ii) the obligation of the Lenders to make, or to Convert Base Rate Loans
into, LIBOR Rate Loans shall be suspended until the Administrative Agent (based
on notice from the affected Lender) shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist, and (iii) the
Borrower shall pay (x) on the last day of the applicable Interest Period, or (y)
if the failure to prepay immediately would cause any Lender to be in violation
of such law or regulation, immediately, in full all LIBOR Rate Loans and
Competitive Bid Loans of all Lenders then outstanding, together with interest
accrued thereon and amounts payable pursuant to Section 9.07(b), unless, in
either case, the Borrower, within five Business Days of notice from the
Administrative Agent (or such shorter, maximum period of time, specified by the
Administrative Agent, as may be legally allowable), Converts all LIBOR Rate
Loans or Competitive Bid Loans of all Lenders then outstanding into Base Rate
Loans in accordance with Section 2.13.
 
    SECTION 2.16     Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.     The obligations of the
Lenders under this Agreement to make the Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate (or, if such amount is
not made available for a period of three (3) Business Days after the borrowing
date, the Base Rate) during such period as determined by the Administrative
Agent, times (c) a fraction the numerator of which is the number of days that
elapse from and including such borrowing date to the date on which such amount
not made available by such Lender in accordance with the terms hereof shall have
become immediately available to the Administrative Agent and the denominator of
which is 360. A certificate of the Administrative Agent with respect to any
amounts owing under this Section 2.16 shall be conclusive, absent manifest
error. If such Lender’s Commitment Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to the Loan hereunder, on demand, from
the Borrower. The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on such borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
 

33

--------------------------------------------------------------------------------



SECTION 2.17     Net of Taxes, Etc. 
 
(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding, in the
case of the Administrative Agent and each Lender, taxes imposed on its overall
net income, and franchise taxes imposed on it by the jurisdiction under the laws
of which the Administrative Agent or such Lender (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If any Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement. Whenever any Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the obligations
hereunder and all other amounts payable hereunder.
 
(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof agrees that it will deliver to the Borrower and the
Administrative Agent on or before the latter of the date hereof and the date
such Lender becomes a Lender (i) two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as
the case may be. Each such Lender also agrees to deliver to the Borrower and the
Administrative Agent two further copies of said Form W-8BEN or W-8ECI, or
successor applicable forms or other manner of certification, as the case may be,
on or before the date that any such form previously delivered expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, and such extensions or
renewals thereof as may reasonably be requested by the Borrower or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent.  Such Lender shall certify that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and that it is entitled to
an exemption from United States backup withholding tax.
 

34

--------------------------------------------------------------------------------


 
(c) If any Lender shall request compensation for costs pursuant to this Section
2.17, (i) such Lender shall make reasonable efforts (which shall not require
such Lender to incur a loss or unreimbursed cost or otherwise suffer any
disadvantage deemed by it to be significant) to make within thirty (30) days an
assignment of its rights and delegation and transfer of its obligations
hereunder to another of its offices, branches or affiliates, if such assignment
would reduce such costs in the future, (ii) the Borrower may with the consent of
the Required Lenders, which consent shall not be unreasonably withheld, secure a
substitute bank to replace such Lender which substitute bank shall, upon
execution of a counterpart of this Agreement and payment to such Lender of any
and all amounts due under this Agreement, be deemed to be a Lender hereunder
(any such substitution referred to in clause (ii) shall be accompanied by an
amount equal to any loss or reasonable expense incurred by such Lender as a
result of such substitution); provided, that this Section 2.17(c) shall not be
construed as limiting the liability of the Borrower to indemnify or reimburse
such Lender for any costs or expenses the Borrower is required hereunder to
indemnify or reimburse.
 
SECTION 2.18     Extension of Stated Termination Date. 
 
(a) The Borrower may, by sending written request in substantially the form of
Exhibit J (an “Extension Letter”) to the Administrative Agent (in which case the
Administrative Agent shall promptly deliver a copy to each of the Lenders), no
earlier than seventy-five (75) days and no later than twenty (20) days prior to
any annual anniversary of the Closing Date (each an “Anniversary Date”), request
that the Lenders extend the Stated Termination Date to the day that is one year
after the then existing Stated Termination Date (each such request being
referred to herein as an “Extension”); provided, that such Extension shall only
take effect if Lenders holding at least 51% of the aggregate Commitments as of
the applicable Election Date advise the Administrative Agent as required herein
of their agreement to participate in such Extension (the “Extension
Condition”).  The Stated Termination Date may be extended pursuant to this
Section 2.18 on up to two occasions; provided that, in no event shall the Stated
Termination Date extend beyond August 3, 2013.
 
(b) Each Lender, acting in its sole discretion, shall, by notice to the
Administrative Agent given no later than fifteen (15) days after the receipt
of any applicable Extension Letter by the Administrative Agent (each an
“Election Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to such Extension.  The election of any Lender to agree to any
Extension shall not obligate any other Lender to so agree.  The failure of any
Lender to respond to a request for an Extension prior to the applicable Election
Date shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.
 

35

--------------------------------------------------------------------------------



(c) If the Extension Condition shall not have been satisfied as of the
applicable Election Date, then the Commitments shall terminate on the then
existing Stated Termination Date (the Stated Termination Date in effect
immediately after the receipt by the Administrative Agent of an Extension Letter
but prior to the Extension so requested in such Extension Letter taking effect
shall be referred to herein as the "Current Stated Termination Date") and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date, subject to any additional requested Extension permitted
pursuant to this Section 2.18.
 
(d) If the Extension Condition shall have been satisfied as of any
applicable Election Date, then the Borrower shall notify the Administrative
Agent within two (2) Business Days of such Election Date as to whether (i) the
Extension will take effect as of such Election Date or (ii) despite satisfaction
of the Extension Condition, such Extension will not take effect, in which case
the Commitments shall terminate on the Current Stated Termination Date and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date.  If the Borrower fails to notify the Administrative
Agent within two (2) Business Days as required by the immediately preceding
sentence, then the Borrower shall be deemed to have elected for such Extension
to take effect as of the applicable Election Date.  If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18.  If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:
 
(i) subject to clause (ii) of this Section 2.18(d), the Commitment of each
Non-Consenting Lender shall terminate on the Stated Termination Date in effect
prior to such Extension taking effect, and all Loans and other amounts payable
hereunder to such Non-Consenting Lender shall become due and payable on the
Stated Termination Date in effect prior to such Extension taking effect and,
on the Stated Termination Date in effect prior to such Extension taking
effect, the aggregate Commitments of the Lenders hereunder shall be reduced by
the aggregate Commitments of the Non-Consenting Lenders so terminated on such
Stated Termination Date;
 

36

--------------------------------------------------------------------------------



(ii) the Borrower may, at its own expense, on or prior to the Stated Termination
Date in effect prior to such Extension taking effect, require any Non-Consenting
Lender to transfer and assign without recourse or representation (except as to
title and the absence of Liens created by it) (in accordance with and subject to
the restrictions contained in Section 9.09) all of such Non-Consenting Lender’s
interests, rights and obligations under the Loan Documents (including with
respect to any L/C Obligations) to one or more banks or other financial
institutions (which may include any Lender) (each, an “Additional Commitment
Lender”), provided, that (A) such Additional Commitment Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(not to be unreasonably withheld or delayed), (B) such assignment shall become
effective no later than the Stated Termination Date in effect prior to such
Extension taking effect and (C) the Additional Commitment Lender shall pay to
such Non-Consenting Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by such Non-Consenting Lender hereunder and all other amounts
accrued for such Non-Consenting Lender's account or owed to it hereunder; and
 
(iii)  in all cases, each Non-Consenting Lender shall be required to maintain
its original Commitment up to the Stated Termination Date in effect prior to
such Extension taking effect.
 
(e) Notwithstanding the foregoing, no extension of the Stated Termination Date
shall become effective unless, on the Anniversary Date, the conditions set forth
in Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated the Anniversary Date and executed by
the chief executive officer or chief financial officer of the Borrower.
 
[End of Article II]
 

37

--------------------------------------------------------------------------------





 
ARTICLE III
LETTER OF CREDIT FACILITY
 
SECTION 3.01     L/C Commitment.
 
(a) Subject to the terms and conditions of this Agreement, the Issuing Lender,
in reliance on the agreements of the other Lenders set forth in Section 3.04(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day from the Closing Date to, but not including, the
date that is ninety (90) days prior to the Termination Date in such form as may
be approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate principal amount of outstanding
Extensions of Credit would exceed the Commitments. The Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to, and governed by, the terms and conditions
hereof.
 
(b) Each Letter of Credit shall (i) be denominated in Dollars in a minimum
amount of $500,000, (ii) be a letter of credit issued to support obligations of
the Borrower or any of its Subsidiaries, contingent or otherwise, incurred in
the ordinary course of business, (iii) (A) expire on a date not later than five
(5) Business Days prior to the Termination Date, (B) have a term not exceeding
one year, (C) and otherwise reasonably satisfactory to the Issuing Lender, and
(iv) be subject to the Uniform Customs and/or ISP 98, as set forth in the
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.
 
SECTION 3.02     Procedure for Issuance of Letters of Credit.      The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Application,
the Issuing Lender shall process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.01 and Article IV, promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than two (2) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Borrower. The Issuing Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s L/C Participation therein.
 
38

--------------------------------------------------------------------------------


 
SECTION 3.03     Commissions and Other Charges.
 
(a) The Borrower shall pay to the Administrative Agent, for the account of the
Issuing Lender and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit in an amount equal to the product of (i) the
average daily maximum amount available to be drawn during the relevant quarter
under such Letter of Credit and (ii) the Applicable LIBOR Margin (determined on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter and on the Termination Date
commencing on the last Business Day of the calendar quarter in which such Letter
of Credit is issued. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.03(a) in accordance with their
respective Commitment Percentages.
 
(b) In addition to the foregoing commission, the Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender, a fronting fee with
respect to each Letter of Credit issued on or after the Closing Date in an
amount equal to the product of (i) the face amount of such Letter of Credit and
(ii) 10 basis points (0.100%) (the “Fronting Fee”). Such Fronting Fee shall be
payable in arrears on the last Business Day of each calendar quarter and on the
Termination Date for each day such Letter of Credit is issued and outstanding.
 
(c) In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit.
 
SECTION 3.04     L/C Participations.
 
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower through a Revolving Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage multiplied by the amount of such
draft, or any part thereof, which is not so reimbursed.
 

39

--------------------------------------------------------------------------------



(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate (or Base Rate, if such amount is not paid within three Business Days
of demand) as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.04(b) shall be conclusive in the absence
of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.04(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Charlotte,
North Carolina time) on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. (Charlotte, North Carolina time) on any
Business Day, such payment shall be due on the following Business Day.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section 3.04, the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise) or any payment of interest on account thereof,
the Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
SECTION 3.05     Reimbursement Obligation of the Borrower.     In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Loan as provided for in this Section 3.05 or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.03(c) incurred by the Issuing
Lender in connection with such payment. Unless the Borrower shall immediately
notify the Issuing Lender that the Borrower intends to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Revolving Loan bearing interest at the Base
Rate on such date in the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.03(c) incurred by the Issuing Lender in connection with
such payment, and the Lenders shall make a Revolving Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses.  Each Lender acknowledges and agrees that its obligation to fund a
Revolving Loan in
 

40

--------------------------------------------------------------------------------



accordance with this Section 3.05 to reimburse the Issuing Lender for any draft
paid under a Letter of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
existence of a Default or an Event of Default other than a Default or Event of
Default that the Issuing Lender had actual knowledge of at the time of the
issuance of such Letter of Credit. If the Borrower has elected to pay the amount
of such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest in the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.
 
SECTION 3.06     Obligations Absolute.     The Borrower’s obligations under this
Article III (including, without limitation, the Obligations) shall be absolute
and unconditional under any and all circumstances and irrespective of any
set-off, counterclaim or defense to payment which the Borrower may have or have
had against the Issuing Lender or any beneficiary of a Letter of Credit or any
other Person. The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s reimbursement
obligation under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, except for such matters caused by the Issuing
Lender’s gross negligence or willful misconduct. The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct and in accordance with the standards of
care specified in ISP 98 or the Uniform Customs, as the case may be, and, to the
extent not inconsistent therewith, the UCC, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or Lenders.
 
[End of Article III]
 

41

--------------------------------------------------------------------------------





ARTICLE IV
CONDITIONS PRECEDENT
 
SECTION 4.01     Conditions Precedent to the Execution and Delivery of this
Agreement.     The obligation of the Lenders to execute and deliver this
Agreement and to make Extensions of Credit is subject to the conditions
precedent that the Administrative Agent (and the Lenders, if applicable) shall
have received on or before the Closing Date, the following, each dated such
date, in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders, with copies for each Lender:
 
(a) Agreement. Receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders;
 
(b) Secretary’s Certificate. Receipt by the Administrative Agent of (A) a
certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (1) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (2) that attached
thereto is a true and complete copy of the by-laws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (3) below, (3) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (4) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, and (5) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf; and (B) a certificate of another
officer as to the incumbency and specimen signature of such secretary or
assistant secretary executing the certificate pursuant to (A) above;
 
(c) Officer’s Certificate. Receipt by the Administrative Agent of a certificate
from the chief executive officer or chief financial officer of the Borrower, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent, to the effect that, as of the Closing Date, all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents are true, correct and complete; that the Borrower is not in violation
or aware of any event that would cause a Material Adverse Change in the business
or operation as reflected in the Disclosure Documents; that the Borrower is not
in violation of any of the covenants contained in this Agreement and the other
Loan Documents; that, after giving effect to the transactions contemplated by
this Agreement, no Default or Event of Default has occurred and is continuing;
and that the Borrower has satisfied each of the conditions precedent set forth
in this Section 4.01;
 

42

--------------------------------------------------------------------------------



(d) Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder, member, partner and
third party consents and approvals necessary or, in the reasonable opinion of
the Administrative Agent, desirable, in connection with the transactions
contemplated hereby have been received and are in full force and effect and (ii)
no condition or requirement of law exists which could reasonably be likely to
restrain, prevent or impose any material adverse condition on the transactions
contemplated hereby;
 
(e) Proceedings. Receipt by the Administrative Agent of a certificate from the
Borrower certifying that no action, proceeding, investigation, regulation or
legislation has been instituted, or, to the Borrower’s knowledge, threatened or
proposed before any court, government agency or legislative body to enjoin,
restrain or prohibit, or to obtain damages in respect of, or which is related to
or arises out of this Agreement or any other Loan Documents or the consummation
of the transactions contemplated hereby or thereby or which, in the
Administrative Agent’s reasonable determination, would prohibit the extension of
Letters of Credit or could reasonably be expected to result in any such
prohibition or a Material Adverse Change;
 
(f) Financial Statements. Receipt by the Administrative Agent of the Disclosure
Documents and financial statements required pursuant to Section 6.03, which
demonstrate, in the Administrative Agent’s reasonable judgment, together with
all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants contained in this
Agreement;
 
(g) Good Standing Certificate. Receipt by the Administrative Agent of a
certificate of good standing for the Borrower, dated on or immediately prior to
the Closing Date, from the Secretary of State of the state of organization of
the Borrower and from all states in which the Borrower is required to obtain a
certificate of good standing or like certificate due to the nature of its
operations in such state;
 
(h) Fees. Receipt by the Administrative Agent and the Lenders of the fees set
forth or referenced in this Agreement and any other accrued and unpaid fees,
expenses or commissions due hereunder (including, without limitation, legal fees
and expenses of counsel to the Administrative Agent), and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges related to the
Loan Documents;
 
(i) Notice required by Section 4.02. Receipt by the Administrative Agent of the
notice required under Section 4.02;
 
(j) Note. If requested by any Lender, a Note, payable to the order of such
Lender, duly completed and executed by the Borrower;
 
(k) Opinions. Opinions of Cozen O’Connor, counsel to the Borrower, in
substantially the form of Exhibit G hereto, and as to such other matters as the
Administrative Agent and the Lenders may reasonably request, addressed to the
Administrative Agent and the Lenders;
 

43

--------------------------------------------------------------------------------



        (l) Existing Wachovia Credit Facility. Receipt by the Administrative
Agent of confirmation acceptable to the Administrative Agent that all
Indebtedness under the Existing  Wachovia Credit Facility (except for the
Existing Letters of Credit), has been, or will be simultaneously, terminated and
indefeasibly paid in full; and
 
(m) Other. Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement satisfactory in form and substance to the Required Lenders.
 
SECTION 4.02     Additional Conditions Precedent.      The obligation of the
Lenders and the Issuing Lender to (i) make each Extension of Credit, including
the Extensions of Credit on the Closing Date, (ii) Convert a Base Rate Loan into
a LIBOR Rate Loan or from a LIBOR Rate Loan into another LIBOR Rate Loan, (iii)
issue the Letters of Credit upon Application therefor, or (iv) extend the Stated
Termination Date, shall be subject to the further conditions precedent that on
the date of such Extension of Credit, Conversion, issuance or Extension of the
Stated Termination Date, as the case may be:
 
(a) The Administrative Agent shall have received a Notice of Borrowing,
Application or Extension Letter, as the case may be, signed by duly authorized
officer of the Borrower, dated such date, stating that:
 
(i) The representations and warranties of the Borrower contained in Section 5.01
of this Agreement are true and correct on and as of the date of such Extension
of Credit, Conversion, issuance of the Letter of Credit, or Extension of the
Stated Termination Date, as applicable, as though made, Converted, issued or
extended, as applicable, on and as of such date, both before and after giving
effect to such Extension of Credit, Conversion, issuance of the Letter of Credit
or Extension of the Stated Termination Date, as applicable, and to the
application of the proceeds thereof;
 
(ii) Since December 31, 2005, there has been no Material Adverse Change,
provided, however, that this clause (ii) shall not be applicable to any
Extension of Credit, Conversion, issuance of the Letter of Credit or Extension
of the Stated Termination Date occurring on a date after the Closing Date; and
 
(iii) No event has occurred and is continuing, or would result from the
Extension of Credit, Conversion, issuance of the Letter of Credit or Extension
of the Stated Termination Date, as applicable, or the application of the
proceeds thereof, as the case may be, which constitutes a Default or an Event of
Default.
 
(b) The Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent may reasonably request.
 

44

--------------------------------------------------------------------------------



Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) through
(a)(iii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Extension of Credit,
Conversion, issuance of the Letter of Credit or Extension of the Stated
Termination Date, as applicable, the above statements are true.
 
SECTION     4.03 Reliance on Certificates.     Each of the Lenders, the Issuing
Lender and the Administrative Agent shall be entitled to rely conclusively upon
the certificates delivered from time to time by officers of the Borrower as to
the names, incumbency, authority and signatures of the respective Persons named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
the Borrower identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of the Borrower thereafter authorized to act
on its behalf.
 
[End of Article IV]
 

45

--------------------------------------------------------------------------------



 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01     Representations and Warranties of the Borrower.     The
Borrower hereby represents and warrants as follows:
 
(a) Each of the Borrower and its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable and is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary, except where such failure would not result in a
Material Adverse Change. Each of the Borrower and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.
 
(b) The execution, delivery and performance by the Borrower of this Agreement
and each Loan Document to which it is a party are within the Borrower’s
corporate (or other applicable) powers, have been duly authorized by all
necessary corporate (or other applicable) action, do not contravene (i) the
Borrower’s certificate of incorporation, (ii) any law, rule or regulation
applicable to the Borrower or (iii) any contractual or legal restriction binding
on or affecting the Borrower, and will not result in or require the imposition
of any lien or encumbrance on, or security interest in, any property (including,
without limitation, accounts or contract rights) of the Borrower, except as
provided in this Agreement and any other the Loan Document.
 
(c) No Governmental Action is required for the execution or delivery by the
Borrower of this Agreement or any other Loan Document to which it is a party or
for the performance by the Borrower of its obligations under this Agreement or
any other Loan Document other than those which have previously been duly
obtained, are in full force and effect, are not subject to any pending or, to
the knowledge of the Borrower, threatened appeal or other proceeding seeking
reconsideration and as to which all applicable periods of time for review,
rehearing or appeal with respect thereto have expired.
 
(d) This Agreement and each Loan Document to which the Borrower is a party is a
legal, valid and binding obligation of the Borrower party thereto, enforceable
against the Borrower in accordance with its terms subject to the effect of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application affecting rights and remedies of
creditors generally.
 
(e) Except as disclosed in the Disclosure Documents, there is no pending or, to
the Borrower’s knowledge, threatened action or proceeding (including, without
limitation, any proceeding relating to or arising out of Environmental Laws)
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that has a reasonable possibility of resulting in a
Material Adverse Change.
 

46

--------------------------------------------------------------------------------



(f) The audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries, as at December 31, 2005, and the related consolidated statements
of income, retained earnings and cash flows of the Borrower and its Consolidated
Subsidiaries for the fiscal year then ended, and the unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at June 30,
2006, and the related consolidated statements of income, retained earnings and
cash flows of the Borrower and its Consolidated Subsidiaries for the six (6)
months then ended, copies of which have been furnished to the Administrative
Agent and each Lender, fairly present in all material respects the financial
condition of the Borrower and its Consolidated Subsidiaries as at such dates and
the results of the operations of the Borrower and its Consolidated Subsidiaries
for the periods ended on such dates, all in accordance with GAAP consistently
applied, subject, solely in the case of unaudited consolidated balance sheets,
to normal year end adjustments. Since December 31, 2005, there has been no
Material Adverse Change, or material adverse change in the facts and information
regarding such entities as represented to the Closing Date.
 
(g) The issuance of, and the existence of, the Letters of Credit, the Extensions
of Credit and the use of the proceeds thereof will comply with all provisions of
applicable law and regulation in all material respects.
 
(h) Neither the Borrower nor any Subsidiary of the Borrower is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
(i) Intentionally Deleted.
 
(j) Neither the Borrower nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any drawing on the Letters of Credit or the
Extensions of Credit will be used to buy or carry any margin stock or to extend
credit to others for the purpose of buying or carrying any margin stock.
 
(k) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan which reasonably could be expected to result in a Material Adverse
Change. Since the actuarial valuation date specified in the most recent Schedule
B (Actuarial Information) to the annual report of Plans maintained by the
Borrower (Form 5500 Series), if any, (i) there has been no Material Adverse
Change in the funding status of the Plans referred to therein and (ii) no
“prohibited transaction” has occurred with respect thereto. Neither the Borrower
nor any of its respective ERISA Affiliates has incurred nor reasonably expects
to incur any material withdrawal liability under ERISA to any Multiemployer
Plan.
 

47

--------------------------------------------------------------------------------



(l) Except as set forth in the Disclosure Documents, the Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
Federal, state and local statutes, rules, regulations, orders and other
provisions of law relating to Hazardous Materials, air emissions, water
discharge, noise emission and liquid disposal, and other environmental, health
and safety matters, other than those the non-compliance with which would not
result in a Material Adverse Change (taking into consideration all fines,
penalties and sanctions that may be imposed because of such non-compliance) or
on the ability of the Borrower to perform its obligations under this Agreement
or any other Loan Document to which the Borrower is a party. Except as set forth
in the Disclosure Documents, neither the Borrower nor any of its respective
Subsidiaries has received from any Governmental Authority any notice of any
material violation of any such statute, rule, regulation, order or provision.
 
(m) The Borrower and its Subsidiaries have filed all tax returns (Federal, state
and local) required to be filed and paid all taxes shown thereon to be due,
including interest and penalties, except to the extent that the Borrower or any
such Subsidiary is diligently contesting any such taxes in good faith and by
appropriate proceedings, and for which adequate reserves for payment thereof
have been established.
 
(n) No event has occurred or is continuing which constitutes a Default or an
Event of Default, or which constitutes, or which with the passage of time or
giving of notice or both would constitute, a default or event of default by the
Borrower or Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefore, where such default could reasonably be expected to result in a
Material Adverse Change.
 
(o) As of the Closing Date, the Borrower and each of its Subsidiaries will be
Solvent.
 
(p) The capitalization of the Borrower and each Significant Subsidiary of the
Borrower consists of the Capital Stock, authorized, issued and outstanding, of
such classes and series, with or without par value, described on Schedule II
hereto. All such outstanding Capital Stock has been duly authorized and validly
issued and are fully paid and nonassessable. Except as set forth in the
Disclosure Documents, there are no outstanding warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of the Borrower or any Subsidiary of the Borrower or
are otherwise exercisable by any Person.
 
(q) The Borrower and each Subsidiary of the Borrower has good and marketable
title to all assets and other property purported to be owned by it.
 
(r) None of the properties or assets of the Borrower is subject to any Lien,
except Permitted Liens.
 

48

--------------------------------------------------------------------------------



(s) All written information, reports and other papers and data produced by or on
behalf of the Borrower and furnished to the Administrative Agent and the Lenders
were, at the time the same were so furnished, complete and correct in all
material respects. No document furnished or written statement made to the
Administrative Agent or the Lenders by the Borrower in connection with the
negotiation, preparation or execution of this Agreement or any other Loan
Documents contains or will contain any untrue statement of a fact material to
the creditworthiness of the Borrower or its Subsidiaries or omits or will omit
to state a fact necessary in order to make the statements contained therein not
misleading.
 
(t) Intentionally Deleted.
 
(u) The Borrower is not listed on the specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001), and/or any other list maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Executive Orders or
otherwise subject to sanction under an OFAC implemented regulation.
 
[End of Article V]
 

49

--------------------------------------------------------------------------------





ARTICLE VI
COVENANTS OF THE COMPANY
 
SECTION 6.01     Affirmative Covenants.     Until the Obligations have been
finally and indefeasibly paid and satisfied in full and the Commitments
terminated, the Borrower will, and will cause each of its Subsidiaries, unless
the Required Lenders shall otherwise consent in writing, to:
 
(a) Preservation of Existence, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its corporate or company, as applicable,
existence, material rights (statutory and otherwise) and franchises, and take
such other action as may be necessary or advisable to preserve and maintain its
right to conduct its business in the states where it shall be conducting its
business, except where failure to do so does not result in, or could not
reasonably be expected to have, a Material Adverse Change.
 
(b) Maintenance of Properties, Etc. Maintain, and cause each of its Subsidiaries
to maintain, good and marketable title to all of its properties which are used
or useful in the conduct of its business, and preserve, maintain, develop and
operate, and cause each of its Subsidiaries to preserve, maintain, develop and
operate, in substantial conformity with all laws and material contractual
obligations, all such properties in good working order and condition, ordinary
wear and tear excepted, except where such failure would not result in a Material
Adverse Change.
 
(c) Ownership. Cause the Parent to own, at all times, 100% of the Capital Stock
having voting rights of Borrower.
 
(d) Compliance with Material Contractual Obligations, Laws, Etc. Comply, and
cause each of its Subsidiaries to comply, with the requirements of all material
contractual obligations and all applicable laws, rules, regulations and orders,
the failure to comply with which could reasonably be expected to result in a
Material Adverse Change, such compliance to include, without limitation, paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent diligently
contested in good faith and by appropriate proceedings and for which adequate
reserves for the payment thereof have been established, and complying with the
requirements of all applicable Federal, state and local statutes, rules,
regulations, orders and other provisions of law relating to Hazardous Materials,
air emissions, water discharge, noise emission and liquid disposal, and other
environmental, health and safety matters.
 
(e) Insurance. Maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.
 

50

--------------------------------------------------------------------------------



(f) Visitation Rights; Keeping of Books. At any reasonable time and from time to
time, upon reasonable advance notice, permit the Administrative Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their respective officers or directors and with their respective
independent certified public accountants and keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and liabilities of the Borrower in accordance with
GAAP, consistent with the procedures applied in the preparation of the financial
statements referred to in Section 5.01(f) hereof.
 
(g) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
its Affiliates on terms that are fair and reasonable and no less favorable to
the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.
 
(h) Use of Proceeds. Use the proceeds of any Extension of Credit solely for the
following purposes: (i) on the Closing Date, the repayment in full of all loans
or reimbursement obligations under the Existing Wachovia Credit Facility; and
(ii) on and after the Closing Date, general corporate purposes and working
capital needs of the Borrower.
 
(i) Loan Documents. Perform and comply in all material respects with each of the
provisions of each Loan Document to which it is a party.
 
(j) Risk Management. Perform and comply in all material respects, and require
its Subsidiaries to perform and comply in all material respects, with any risk
management policies developed by the Borrower, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.
 
(k) [Intentionally Deleted.]
 
(l) OFAC Compliance. Comply with any obligations that it may have under the USA
Patriot Act, all laws and executive orders administered by OFAC and all
regulations promulgated and executive orders having the force of law issued
pursuant thereto, as amended or supplemented from time to time (collectively,
“AML and Anti-Terrorist Acts”). In the event that the Borrower becomes aware
that it is not in compliance with any applicable AML and Anti-Terrorist Acts,
the Borrower shall notify the Administrative Agent and diligently take all
actions required thereunder to become compliant.
 

51

--------------------------------------------------------------------------------



(m) Further Assurances. At the expense of the Borrower, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Lenders through the Administrative
Agent may reasonably request, to enable the Lenders and the Administrative Agent
to enforce the terms and provisions of this Agreement and the Loan Documents and
to exercise their rights and remedies hereunder. In addition, the Borrower will
use all reasonable efforts to duly obtain Governmental Actions required from
time to time on or prior to such date as the same may become legally required,
and thereafter to maintain all such Governmental Actions in full force and
effect, except where such failure would not result in a Material Adverse Change.
 
SECTION 6.02     Negative Covenants.      Until all of the Obligations have been
finally and indefeasibly paid and satisfied in full and the Commitments
terminated, the Borrower will not, and will not cause or permit any of its
Subsidiaries, without the written consent of the Required Lenders, to:
 
(a) Liens, Etc. Except as permitted in Section 6.02(c), create, incur, assume,
or suffer to exist, or permit any of its Subsidiaries to create, incur, assume,
or suffer to exist, any Lien other than Permitted Liens.
 
(b) Indebtedness. Create or suffer, or permit any Subsidiary to create or
suffer, to exist any Indebtedness except for Permitted Indebtedness.
 
(c) Obligation to Ratably Secure. Except as permitted by Section 6.02(a), create
or suffer to exist, or permit any of its Subsidiaries to create or suffer to
exist, any Lien other than a Permitted Lien, in each case to secure or provide
for the payment of Indebtedness, unless, on or prior to the date thereof, the
Borrower shall have (i) pursuant to documentation reasonably satisfactory to the
Administrative Agent and Required Lenders, equally and ratably secured the
Obligations of the Borrower under this Agreement by a Lien acceptable to the
Administrative Agent and Required Lenders, and (ii) caused the creditor or
creditors, as the case may be, in respect of such Indebtedness to have entered
into an intercreditor agreement in form, scope and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.
 
(d) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except that (i) any Subsidiary of the Borrower may
merge or consolidate with or into, any other Subsidiary of the Borrower and (ii)
any Subsidiary of the Borrower may merge or consolidate with and into the
Borrower; provided, that the Borrower is the surviving corporation; provided,
further, that in each case, immediately after giving effect to such proposed
transaction, no Event of Default or Default would exist.
 
                (e) Sale of Assets, Etc. Sell, transfer, lease, assign or
otherwise convey or dispose, or permit any Subsidiary to sell, transfer, lease,
assign or otherwise convey or dispose, of assets (whether now owned or hereafter
acquired), in any single transaction or series of transactions, whether or not
related having an aggregate book value in excess of 10% of the Consolidated
assets of the Borrower and its Consolidated Subsidiaries, except for
dispositions of capital assets in the ordinary course of business as presently
conducted.
 
                (f) Restricted Investments.  Other than in the ordinary course
of business (i) make or permit to exist any loans or advances to, or any other
investment in, any Person except for investments in Permitted Investments, or
(ii) acquire any assets or property of any other Person.
 
      (g) New Business.  Permit the Borrower or any of its Subsidiaries to enter
into any business which is not substantially similar to that existing on the
Closing Date.
 
          
52

--------------------------------------------------------------------------------


 
(h) Distributions. Pay any dividends on or make any other distributions in
respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock without in each instance obtaining the prior written consent of the
Required Lenders; provided, that (i) any Subsidiary of the Borrower may pay
regularly scheduled dividends or make other distributions to the Borrower; (ii)
if no Default or Event of Default exists or would result therefrom, the Borrower
may pay distributions or dividends in either cash or Capital Stock or may redeem
or otherwise acquire Capital Stock, and (iii) the Borrower may cause the
redemption or acquisition of Capital Stock having a preferred interest only if
(a) such redemption or acquisition is effected by the proceeds of Capital Stock
issued by the Parent, or (b) such redemption or acquisition is effected with
proceeds from Permitted Indebtedness; provided, that before and after such
redemption or acquisition as described in (a) and (b) above, no Default or Event
of Default has occurred and is continuing.
 
(i) Compliance with ERISA. (i) Permit to exist any “accumulated funding
deficiency” (as defined in Section 412(a) of the Code), unless such deficiency
exists with respect to a Multiple Employer Plan or Multiemployer Plan and the
Borrower has no control over the reduction or elimination of such deficiency,
(ii) terminate, or permit any ERISA Affiliate to terminate, any Plan of the
Borrower or such ERISA Affiliate so as to result in any material liability of
the Borrower or ERISA Affiliate to the PBGC, or (iii) permit to exist any
occurrence of any reportable event (within the meaning of Section 4043 of
ERISA), or any other event or condition, which presents a material risk of a
termination by the PBGC of any Plan of the Borrower or such ERISA Affiliate and
such a material liability of the Borrower or ERISA Affiliate to the PBGC.
 
(j) Constituent Documents, Etc. Change in any material respect the nature of its
certificate of incorporation, by-laws, or other similar documents, or accounting
policies or accounting practices (except as required or permitted by the
Financial Accounting Standards Board or GAAP).
 
(k) Fiscal Year. Change its Fiscal Year.
 
SECTION 6.03     Reporting Requirements.     So long as any Lender shall have
any Commitment hereunder or the Borrower shall have any obligation to pay any
amount to the Administrative Agent or any Lender hereunder, the Borrower will,
unless the Required Lenders shall otherwise consent in writing, provide to the
Administrative Agent:

53

--------------------------------------------------------------------------------



    (a) as soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by the chief financial officer or the
treasurer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of the Borrower’s appropriately completed Form 10-Q will be
sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit I, of the chief financial
officer or the treasurer of the Borrower (A) demonstrating and certifying
compliance by the Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Borrower has taken and proposes
to take with respect thereto;
 
(b) as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Borrower, a copy of the annual report
for such year for the Borrower and its Consolidated Subsidiaries, containing
consolidated and consolidating financial statements for such year certified by,
and accompanied by an unqualified opinion of, independent public accountants
reasonably acceptable to the Administrative Agent (for purposes hereof, delivery
of the Borrower’s appropriately completed Form 10-K will be sufficient in lieu
of delivery of such financial statements), together with a Compliance
Certificate, in the form of Exhibit I, of the chief financial officer or the
treasurer of the Borrower (A) demonstrating and certifying compliance by the
Borrower with the covenants set forth in Section 6.04 and (B) stating that no
Event of Default or Default has occurred and is continuing or, if an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;
 
(c) as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to the Borrower, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;
 
(d) as soon as possible and in any event within five (5) days after receipt
thereof by the Borrower or any of its ERISA Affiliates from the PBGC copies of
each notice received by the Borrower or such ERISA Affiliate of the PBGC’s
intention to terminate any Plan of the Borrower or such ERISA Affiliate or to
have a trustee appointed to administer any such Plan;
 
(e) as soon as possible and in any event within five (5) days after receipt
thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or such ERISA Affiliate
concerning the imposition of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA in respect of which the Borrower or
such ERISA Affiliate is reasonably expected to be liable;
 
(f) as soon as possible and in any event within five (5) days after the Borrower
becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 5.01(e) or (B)
for which the Administrative Agent or the Lenders will be entitled to indemnity
under Section 9.05;

54

--------------------------------------------------------------------------------


 
(g) as soon as possible and in any event within five (5) days after the sending
or filing thereof, copies of all material reports that the Borrower sends to any
of its security holders, and copies of all reports and registration statements
which the Borrower or any of its Subsidiaries files with the Securities and
Exchange Commission or any national securities exchange;
 
(h) as soon as possible and in any event within five (5) days after requested,
such other information respecting the business, properties, assets, liabilities
(actual or contingent), results of operations, prospects, condition or
operations, financial or otherwise, of the Borrower or any Subsidiary thereof as
any Lender through the Administrative Agent may from time to time reasonably
request; and
 
(i) as soon as possible and in any event within fifteen (15) days after the
occurrence of each ERISA Event, a statement of the chief financial officer of
the Borrower setting forth details of such ERISA Event and the action which the
Borrower has taken and proposes to take with respect thereto.
 
Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by the
Agent on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender. Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.
 
SECTION 6.04     Financial Covenants.     So long as any Lender shall have any
Commitment hereunder or the Borrower shall have any obligation to pay any amount
to the Administrative Agent or any Lender hereunder, the Borrower will, unless
the Required Lenders shall otherwise consent in writing, maintain at the end of
each fiscal quarter a ratio of Indebtedness to Consolidated Total Capitalization
of the Borrower and its Consolidated Subsidiaries of not more than 0.65 to 1.0.
 
[End of Article VI]

55

--------------------------------------------------------------------------------


 


ARTICLE VII
EVENTS OF DEFAULT
 
SECTION 7.01     Events of Default.      Each of the following events should
they occur and be continuing shall constitute an “Event of Default”:
 
(a) The Borrower shall fail to pay (i) any amount of principal when the same
becomes due and payable or (ii) any interest, fees or any other amount payable
hereunder within five (5) Business Days of when the same becomes due and
payable; or
 
(b) Any representation or warranty made by or on behalf of the Borrower in any
Agreement or Loan Document or by or on behalf of the Borrower (or any of its
officers) in connection with any Agreement or Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
 
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01(a), (c), (e), (g), (h), (i) or (j), Section
6.02(a), (b), (c), (d), (e), (f), (g) or (h), Section 6.03 or Section 6.04, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement (other than obligations specifically set
forth elsewhere in this Section 7.01) on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement, shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
 
(d) The Borrower or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred under this Agreement) thereof in the aggregate (for all such Persons)
in excess of $15,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 

56

--------------------------------------------------------------------------------



(e) The Borrower or any Significant Subsidiary thereof shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors, or any proceeding shall be instituted by or against the Borrower or a
Significant Subsidiary thereof seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of forty-five (45) days, any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur or the Borrower or a
Significant Subsidiary thereof shall consent to or acquiesce in any such
proceeding; or the Borrower or a Significant Subsidiary thereof shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
(f) Any judgment or order for the payment of money in excess of $15,000,000 (in
the aggregate) shall be rendered against the Borrower or any Significant
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of ten (10) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(g) The obligations of the Borrower under this Agreement or any other Loan
Document shall become unenforceable, or the Borrower, or any court or
governmental or regulatory body having jurisdiction over the Borrower, shall so
assert in writing or the Borrower or any of its Affiliates shall contest in any
manner the validity or enforceability thereof; or
 
(h) Any ERISA Event shall have occurred with respect to a Plan and, thirty (30)
days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender, (i) such ERISA Event shall still exist and
(ii) such ERISA Event is reasonably likely to result in a liability or lien in
excess of $15,000,000 against the Borrower or any ERISA Affiliate; or
 
(i) The Borrower or any Affiliate thereof as employer under a Multiemployer Plan
shall have made a complete or partial withdrawal from such Multiemployer Plan
and the plan sponsor of such Multiemployer Plan shall have notified such
withdrawing employer that such employer has incurred a withdrawal liability in
an annual amount exceeding $5,000,000; or
 
(j) Any Governmental Approval shall be rescinded, revoked, otherwise terminated,
or amended or modified in any manner which is materially adverse to the
interests of the Lenders and the Administrative Agent; or
 

57

--------------------------------------------------------------------------------



(k) A Change in Control shall occur.
 
SECTION 7.02     Upon an Event of Default.     Upon the occurrence of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
 
(a) Acceleration; Termination of Credit Facility. Declare the principal of and
interest on the Extensions of Credit, the Notes and the Obligations (except for
Hedging Obligations, which shall be governed by the terms and conditions of the
documents controlling such obligations) at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
(including, without limitation, all L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder), to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived, anything
in this Agreement to the contrary notwithstanding, and terminate the Commitment
and any right of the Borrower to request Extensions of Credit or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 7.01(e), the Commitments shall be automatically terminated
and all Obligations (except for Hedging Obligations, which shall be governed by
the terms and conditions of the documents controlling such obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.
 
(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 7.02(a), require the Borrower at such time to
deposit in a cash collateral account with the Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations. After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower.
 
SECTION 7.03     Rights and Remedies Cumulative; Non-Waiver; Etc.     The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any
 
 
 
58

--------------------------------------------------------------------------------



other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or that may now or
hereafter exist in law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or shall be construed to be a waiver of any Event of Default.
No course of dealing between the Borrower, the Administrative Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.
 
 
 
[End of Article VII]
 
59

--------------------------------------------------------------------------------




ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
SECTION 8.01     Appointment.     Each Lender hereby irrevocably designates and
appoints Wachovia as the Administrative Agent of such Lender and the Issuing
Lender under this Agreement and the other Loan Documents, and each such Lender
and the Issuing Lender irrevocably authorizes Wachovia, as the Administrative
Agent for such Lender and the Issuing Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
SECTION 8.02     Delegation of Duties.     The Administrative Agent may execute
any of its duties under this Agreement, any Letter of Credit and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
 
SECTION 8.03     Exculpatory Provisions.     Neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except in the case of gross negligence or willful
misconduct as determined by a court of competent jurisdiction) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the Letters of Credit or any
other Loan Document or for any failure of the Borrower to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower.
 

60

--------------------------------------------------------------------------------



SECTION 8.04     Reliance by Administrative Agent.     The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any evidence of indebtedness in respect of any Extension of Credit, or other
indebtedness hereunder as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement, any Letter of
Credit or any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (unless all of the Lenders’ action is
required hereunder) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Loan Documents in
accordance with a request of the Required Lenders (unless all of the Lenders’
action is required hereunder), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.
 
SECTION 8.05     Notice of Default.     The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Required Lenders; provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable in the best interests of the
Issuing Lender and the Lenders.
 
SECTION 8.06     Non-Reliance on Administrative Agent and Other
Lenders.     Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the Loan Documents and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.
 
 
61

--------------------------------------------------------------------------------


 
SECTION 8.07     Indemnification.     The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Commitments, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the termination of the Letters of Credit or Commitment) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, the Letters of Credit, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of this Agreement, the Extensions of Credit, the Letters of
Credit and the payment of all amounts payable hereunder.
 
SECTION 8.08     Administrative Agent in Its Individual Capacity.     The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with, the Borrower as though the
Administrative Agent was not the Administrative Agent hereunder. With respect to
its interest on the Extensions of Credit and any other amounts owed to it
hereunder, the Administrative Agent shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
SECTION 8.09     Successor Administrative Agent.     The Administrative Agent
may resign as Administrative Agent upon ten (10) days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement, then the Required Lenders, with the consent of the
Borrower, shall appoint from among the Lenders a successor agent for the
Lenders, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. In the event the Administrative Agent resigns pursuant to this
Section 8.09 the Administrative Agent shall also resign in its capacity as
Issuing Lender and Swingline Lender.
 
 
62

--------------------------------------------------------------------------------


 
SECTION 8.10     Issuing Lender.     Each Lender hereby acknowledges that the
provisions of this Article VIII shall apply to the Issuing Lender in its
capacity as such, in the same manner as such provisions are expressly stated to
apply to the Administrative Agent.
 
SECTION 8.11     Notices; Actions Under Loan Documents.     All notices received
by the Issuing Lender pursuant to this Agreement or any other Loan Document
shall be promptly delivered by the receiving party to the Administrative Agent,
for distribution to the Lenders, and any notices, reports or other documents
received by the Administrative Agent pursuant to this Agreement shall be
promptly delivered to the Issuing Lender and the Lenders. The Issuing Lender
hereby agrees not to amend or waive any provision or consent to the amendment or
waiver of any Loan Document without the consent of the Required Lenders (or, to
the extent required pursuant to Section 9.01, all of the Lenders).
 
[End of Article VIII]
 

63

--------------------------------------------------------------------------------





ARTICLE IX
MISCELLANEOUS
 
SECTION 9.01     Amendments, Etc.     No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no such waiver and no such amendment, supplement or
modification shall without the written consent of all the Lenders (a) extend the
Termination Date or the maturity of any Loan or unreimbursed drawing, or reduce
the rate or extend the time of payment of interest in respect thereof, or reduce
any fee payable to any Lender hereunder or extend the time for the payment
thereof or change the amount of any Lender’s Commitment, in each case without
the written consent of all the Lenders, (b) amend, modify or waive any provision
of this Section 9.01 or Section 9.09(e) or reduce the percentage specified in
the definition of Required Lenders, or consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement, in each
case without the written consent of all the Lenders, (c) amend, modify or waive
any provision of Article VIII without the written consent of the Administrative
Agent, (d) waive, modify or eliminate any of the conditions precedent specified
in Article IV, in each case without the written consent of all the Lenders, (e)
forgive principal, interest, fees or other amounts payable hereunder, or (f)
waive any requirement for the release of collateral.
 
SECTION 9.02     Notices, Etc.
 
All notices and other communications provided for hereunder shall be in writing
(including telegraphic communication) and mailed, telecopied, telegraphed or
delivered as follows:
 
The Borrower:
 
South Jersey Gas Company
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention: Stephen H. Clark
Telecopy No.: (609) 561-8225
 
With a copy to:
 
Cozen O’Connor
The Atrium
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention: Richard J. Busis, Esq.
Telecopy No.: (215) 665-2013

64

--------------------------------------------------------------------------------





The Administrative Agent or the Issuing Lender:


Wachovia Bank, National Association
301 South College Street
One Wachovia Center, NC-5562, TW-15
Charlotte, North Carolina 28288-0760
Attention: Lawrence P. Sullivan
Telecopy No.: (704) 383-6647
 
With a copy to:
 
Wachovia Bank, National Association
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Agency Services
Telecopy No.: (704) 383-0288
 
With a copy to:
 
Alston & Bird LLP
101 South Tryon Street
Suite 4000
Charlotte, North Carolina 28280-4000
Attention: Paul S. Donohue, Esq.
Telecopy No.: (704) 444-1111
 
and if to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall, when mailed, be effective three (3) days after being
deposited in the mails or when sent by telecopy or telex or delivered to the
telegraph company, respectively, addressed as aforesaid.
 
SECTION 9.03     No Waiver; Remedies.     No failure on the part of the
Administrative Agent, the Issuing Lender or any Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
        SECTION 9.04     Set-off.      (a)   Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent or such Lender to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, irrespective of whether
or not the Administrative Agent or such Lender shall have made any demand
hereunder and although such obligations may be contingent or unmatured.

 
65

--------------------------------------------------------------------------------



 
(b) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of the Extensions of Credit or other obligations of the Borrower
to it hereunder (such Lender’s “Borrower Obligations”), or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.01(e), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Borrower Obligations, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Borrower Obligations, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Borrower Obligations may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
 
(c) The Administrative Agent and each Lender agree promptly to notify the
Borrower after any such set-off and application referred to in subsection (a)
above; provided, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender under this Section 9.04 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent and each Lender may have.
 
SECTION 9.05     Indemnification.     The Borrower hereby indemnifies and holds
the Issuing Lender, the Administrative Agent, the Swingline Lender and each
Lender harmless from and against any and all claims, damages, losses,
liabilities, costs and expenses which such party may incur or which may be
claimed against such party by any Person:
 
(a) by reason of any inaccuracy or alleged inaccuracy in any material respect,
or any untrue statement or alleged untrue statement of any material fact, or by
reason of the omission or alleged omission to state therein a material fact
necessary to make such statements, in the light of the circumstances under which
they were made, not misleading, in each case relating to any of the Loan
Documents and the transactions contemplated thereby, the Disclosure Documents or
in any manner, whether direct or indirect, related to this Agreement; or
 

66

--------------------------------------------------------------------------------


 
(b) by reason of or in connection with the execution, delivery or performance of
this Agreement or other Loan Documents, or any transaction contemplated by this
Agreement or other Loan Documents, other than as specified in subsection (c)
below; or
 
(c) by reason of or in connection with the execution and delivery or transfer
of, or payment or failure to make payment under this Agreement, the Letters of
Credit or any other Loan Document; provided, that the Borrower shall not be
required to indemnify any such party pursuant to this Section 9.05(c) for any
claims, damages, losses, liabilities, costs or expenses to the extent caused by
(i) the Issuing Lender’s willful misconduct or gross negligence in determining
whether documents presented under the Letters of Credit comply with terms of the
Letters of Credit or (ii) the Issuing Lender’s willful or grossly negligent
failure to make lawful payment under the Letters of Credit after the
presentation to it of a certificate strictly complying with the terms and
conditions of the Letters of Credit.
 
Nothing in this Section 9.05 is intended to limit the Borrower’s obligations
contained in Article II. Without prejudice to the survival of any other
obligation of the Borrower hereunder, the indemnities and obligations of the
Borrower contained in this Section 9.05 shall survive the payment in full of
amounts payable pursuant to Article II and Article III and the termination of
the Commitment.
 
SECTION 9.06     Liability of the Lenders.     The Borrower assumes all risks of
the acts or omissions of each beneficiary or transferee of the Letters of Credit
with respect to their use of the Letters of Credit. None of the Issuing Lender,
the Administrative Agent, the Lenders nor any of their respective officers or
directors shall be liable or responsible for: (a) the use which may be made of
the Letters of Credit or any acts or omissions of each beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by the Issuing Lender against presentation of documents which do not
comply with the terms of the Letters of Credit, including failure of any
documents to bear any reference or adequate reference to the Letters of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under the Letters of Credit, except that the Borrower shall have a claim against
the Issuing Lender and the Issuing Lender shall be liable to the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under the Letters of Credit are genuine or comply with the terms of
the Letters of Credit or (ii) the Issuing Lender’s willful or grossly negligent
failure, as determined by a court of competent jurisdiction, to make lawful
payment under the Letters of Credit after the presentation to it of a
certificate strictly complying with the terms and conditions of the Letters of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept original or facsimile (including telecopy) certificates
presented under the Letters of Credit that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
 
SECTION 9.07     Costs, Expenses and Taxes.      (a)  The Borrower agrees to pay
on demand all costs and expenses in connection with the preparation, issuance,
delivery, filing, recording, and administration of this Agreement, the Letters
of Credit, the Extensions of Credit and any other documents which may be
delivered in connection with this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Issuing Lender incurred in connection with the preparation and
negotiation of this Agreement, the Letters of Credit, the Extensions of Credit
and any document delivered in connection therewith and all costs and expenses
incurred by the Administrative Agent (and, in the case of clause (iii) or (iv)
below, any Lender) (including reasonable fees and out of pocket expenses of
counsel) in connection with (i) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of this Agreement, the Extensions of Credit
and the Letters of Credit, (ii) any and all amounts which the Administrative
Agent or any Lender has paid relative to the Administrative Agent’s or such
Lender’s curing of any Event of Default resulting from the acts or omissions of
the Borrower under this Agreement or any other Loan Document, (iii) the
enforcement of, or protection of rights under, this Agreement or any other Loan
Document (whether through negotiations, legal proceedings or otherwise), (iv)
any action or proceeding relating to a court order, injunction, or other process
or decree restraining or seeking to restrain the Issuing Lender from paying any
amount under the Letters of Credit or (v) any waivers or consents or amendments
to or in respect of this Agreement, the Extensions of Credit or the Letters of
Credit requested by the Borrower. In addition, the Borrower shall pay any and
all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the Letters of Credit, the Extensions of Credit or any of such other documents,
and agree to save the Issuing Lender, the Administrative Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

67

--------------------------------------------------------------------------------


 
 
(b) If any payment of principal of, or Conversion of, any LIBOR Rate Loan is
made other than on the last day of the Interest Period for such LIBOR Rate Loan,
as a result of a payment or Conversion pursuant to Section 7.02 or for any other
reason, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment or Conversion, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such LIBOR Rate Loan.
 
SECTION 9.08     Binding Effect.     This Agreement shall become effective when
it shall have been executed and delivered by the Borrower and the Issuing
Lender, the Administrative Agent and the Lenders and thereafter shall (a) be
binding upon the Borrower, its successors and assigns, and (b) inure to the
benefit of and be enforceable by the Lenders and each of their respective
successors, assigns and permitted transferees; provided, that the Borrower may
not assign all or any part of its rights or obligations under this Agreement
without the prior written consent of the Lenders.
 
        SECTION 9.09     Assignments and Participation.     (a)  Each Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement and the Loan Documents (including, without
limitation, all or a portion of its Commitment and the Extensions of Credit
owing to it); provided, that (i) the Borrower (unless a Default or an Event of
Default shall have occurred and be continuing) shall have consented to such
assignment (such consent not to be unreasonably withheld or delayed) by signing
the Assignment and Acceptance referred to in clause (iii) below, (ii) each such
assignment shall be in a minimum amount of $5,000,000 (or, if less, the entire
amount of such Lender’s Commitment) and be of a constant, and not a varying,
percentage of all of the assigning Lender’s rights and obligations under this
Agreement and the Loan Documents and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined in Section 9.09(c)), an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, payable by
the assigning Lender or the Eligible Assignee, as agreed upon by such parties.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the Eligible
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto). Notwithstanding anything to the
contrary contained in this Agreement, any Lender may at any time assign all or
any portion of the Extensions of Credit owing to it to any Affiliate of such
Lender. No such assignment referred to in the preceding sentence, other than to
an Affiliate of such Lender consented to by the Borrower (such consent not to be
unreasonably withheld or delayed), shall release the assigning Lender from its
obligations hereunder. Nothing contained in this Section 9.09 shall be construed
to relieve the Issuing Lender of any of its obligations under the Letters of
Credit.
 

68

--------------------------------------------------------------------------------



(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the Eligible Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; (iii) such Eligible Assignee confirms that
it has received a copy of this Agreement, together with copies of the financial
statements referred to in Section 5.01(f) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Eligible
Assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
Eligible Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to it by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such Eligible Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
 
(c) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Extensions of Credit
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
 
69

--------------------------------------------------------------------------------


 
      (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit H hereto, and has been signed by the Borrower (if the Borrower’s
consent is required), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such recordation to the Borrower.
 
(e) Each Lender may sell participations to one or more banks, financial
institutions or other entities (a “Participant”) in all or a portion of its
rights and obligations under this Agreement and the Loan Documents (including,
without limitation, all or a portion of its Commitment and the Extensions of
Credit owing to it); provided, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, that such participation agreement may provide that such Lender will
not agree to any modification, amendment or waiver of this Agreement which would
(a) waive, modify or eliminate any of the conditions precedent specified in
Article IV, (b) increase or extend the Commitments of the Lenders or subject the
Lenders to any additional obligations, (c) forgive principal, interest, fees or
other amounts payable hereunder or reduce the rate at which interest or any fee
is calculated, (d) postpone any date fixed for any payment of principal,
interest, fees or other amounts payable hereunder, (e) change the Commitment
Percentage or the number of Lenders which shall be required for the Lenders or
any of them to take any action hereunder, or (f) amend this Section 9.09(e).
 
 
70

--------------------------------------------------------------------------------


 
(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.09 and in
accordance with Section 9.16, disclose to the Eligible Assignee or Participant
or proposed Eligible Assignee or Participant, any Information relating to the
Borrower furnished to such Lender by or on behalf of the Borrower;
provided, that prior to any such disclosure, the Eligible Assignee or
Participant or proposed Eligible Assignee or Participant shall agree to preserve
the confidentiality of any confidential information relating to the Borrower
received by it from such Lender and use it only for purposes of this Agreement,
the Loan Documents and the transactions contemplated hereby and thereby, or for
any other reason, directly or indirectly, relating to this Agreement; provided,
further, that the Eligible Assignee or Participant or proposed Eligible Assignee
or Participant may disclose any such information to the extent such disclosure
is required by law or requested by any regulatory authority.
 
      (g) Anything in this Section 9.09 to the contrary notwithstanding, any
Lender may assign and pledge all or any portion of its Commitment and the
Extensions of Credit and other obligations owing to it to any Federal Reserve
Lender (and its transferees) as collateral security pursuant to Regulation A of
the Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Lender. No such assignment shall release the
assigning Lender from its obligations hereunder.
 
(h) If any Lender shall make any demand for payment under Section 2.15, then
within thirty (30) days after any such demand, the Borrower may, with the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and provided, that no Event of Default or Default shall then have
occurred and be continuing, demand that such Lender assign in accordance with
this Section 9.09 to one or more Eligible Assignees designated by the Borrower
all (but not less than all) of such Lender’s Commitment and the Extensions of
Credit and other obligations owing to it within the period ending on such 30th
day. If any such Eligible Assignee designated by the Borrower shall fail to
consummate such assignment on terms reasonably acceptable to such Lender, or if
the Borrower shall fail to designate any such Eligible Assignees for all or part
of such Lender’s Commitment or Extensions of Credit, then such demand by the
Borrower shall become ineffective; it being understood for purposes of this
subsection (h) that such assignment shall be conclusively deemed to be on terms
reasonably acceptable to such Lender, and such Lender shall be compelled to
consummate such assignment to an Eligible Assignee designated by the Borrower,
if such Eligible Assignee (i) shall agree to such assignment by entering into an
Assignment and Acceptance in substantially the form of Exhibit H hereto with
such Lender and (ii) shall offer compensation to such Lender in an amount equal
to all amounts then owing by the Borrower to such Lender hereunder, whether for
principal, interest, fees, costs or expenses (other than the demanded payment
referred to above and payable by the Borrower as a condition to the Borrower’s
right to demand such assignment), or otherwise.
 
 
71

--------------------------------------------------------------------------------


 
SECTION 9.10     Severability.     Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.
 
SECTION 9.11     Governing Law.     This agreement shall be governed by, and
construed in accordance with, the laws of the state of New York.
 
SECTION 9.12     Headings.     Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
SECTION 9.13     Submission To Jurisdiction; Waivers.     The Borrower hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
 
       (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.
 
SECTION 9.14 Acknowledgments. The Borrower hereby acknowledges:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and other Loan Documents;
 
(b) neither the Administrative Agent, the Issuing Lender nor any Lender has a
fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent, the Issuing Lender and any Lender, on the one hand, and
the Borrower on the other hand, is solely that of debtor and creditor; and
 
 
72

--------------------------------------------------------------------------------


 
(c) no joint venture exists between the Borrower and the Administrative Agent,
the Issuing Lender or any Lender.
 
SECTION 9.15     Waivers of Jury Trial.     Each of the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding relating
to this Agreement or any other Loan Document and for any counterclaim therein.
This Section 9.15 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any person other than the parties hereto.
 
        SECTION 9.16     Confidentiality.     (a)  Each of the Administrative
Agent, the Issuing Lender and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), and use it only for purposes of this
Agreement, the Loan Documents and the transactions contemplated hereby and
thereby, or for any other reason, directly or indirectly, relating to this
Agreement, except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent requested by any regulatory authority; (iii) to the extent required by
Applicable Law; (iv) to any other party to this Agreement; (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement or (y) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Borrower; (vii) with the written consent of the
Borrower; (viii) to the extent such Information becomes publicly available other
than as a result of a breach of this Section or (ix) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower and such source is not known by the Administrative Agent
or such Lender to be in violation of a duty of confidentiality; or (x) to the
National Association of Insurance Commissioners or any other similar
organization.
 
(b) The Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Extensions of Credit; provided, however, that information disclosed by the
Administrative Agent or any Lender to any such market data collectors or similar
service providers shall be of a type generally provided to such Persons in other
transactions. For the purposes of this Section 9.16, “Information” means all
non-public information received from the Borrower relating to the Borrower or
its business. Notwithstanding anything herein to the contrary, Information, for
purposes of this Section 9.16, shall not include, and the Administrative Agent
and each Lender may disclose to any and all Persons, without limitation of any
kind, any information with respect to the U.S. federal income tax treatment and
U.S. federal income tax structure of the transactions contemplated hereby and
all materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure.
 

73

--------------------------------------------------------------------------------



(c) Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Issuing
Lender, the Lenders and the Participants shall promptly notify the Borrower of
its receipt of any subpoena or similar process or authority, unless prohibited
therefrom by the issuing Person.
 
SECTION     9.17 Execution in Counterparts.     This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
 
[SIGNATURE PAGES FOLLOW]
 


74

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused his Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


 
                       SOUTH JERSEY GAS COMPANY
 
                By:           /s/ David A.
Kindlick                                                
                Name: David A. Kindlick
                Title: Senior Vice President &
                Chief Financial Officer






--------------------------------------------------------------------------------





                      WACHOVIA BANK, NATIONAL ASSOCIATION,
                   as Administrative Agent, as Issuing Lender, as
                   Swingline Lender and as a Lender
 
              By:            /s/ Lawrence P.
Sullivan                                            
            Name: Lawrence P. Sullivan
            Title: Director
 



--------------------------------------------------------------------------------


 
 
 
                                                                        CITIZENS
BANK OF PENNSYLVANIA,
                                                                         as a
Lender
 
                                                                By:        /s/
Derrick R. Davis                                   
                                                                        Name: 
Derrick R. Davis
                                                                        Title: 
Senior Vice President
 
 
 

--------------------------------------------------------------------------------


                                                                       
 
 
 
                              JPMORGAN CHASE BANK, N.A.,
                                                                                        
as a Lender
 
                                                                                                    By:      
   /s/ Harold V. Garrity, III                                 
                                                                                                                   Name: 
Harold V. Garrity, III
                                                                                                                         
Title:  Vice President
 
 
 
 

--------------------------------------------------------------------------------


 
 
                                                PNC BANK, National Association
                                                                               
as a Lender
 
                                                                     By:     /s/
Denise D. Killen
                                                                            Name: 
Denise D. Killen
                                                Title:  Senior Vice President
 
 

--------------------------------------------------------------------------------


 
 
                                                                            The
Bank of New York,
                                                                            as a
Lender
 
                                                                By:      /s/
Richard Fronapfel, Jr.             
                                                                          
Name:  Richard Fronapfel, Jr.
                                                                          
Title:  Vice President
 
 
 

--------------------------------------------------------------------------------


 
 
 
                                                COMMERCE BANK, N.A.
                                                as a Lender
 
                                        By:      /s/ Daniel R.
Vereb                    
                                                   Name:  Daniel R. Vereb
                                                   Title:  Vice President
 
 
 

--------------------------------------------------------------------------------


 
 
 
                                                BANK OF AMERICA, N.A.,
                                                as a Lender
 
                                            By:      /s/ Michael
Strigel                         
                                                Name:  Michael Strigel
                                                Title:  Vice President